



 


 
ACQUISITION AGREEMENT BETWEEN


 


 

 
1.
The Four Rivers BioEnergy Company Inc.

 

 
2.
VARIOUS SHAREHOLDERS (Shareholders)

 

 
3.
MED-TECH SOLUTIONS, INC. (Purchaser)

 


 


 
THIS AGREEMENT IS NOT A PROSPECTUS PURSUANT TO SECTIONS 5 OR 10 OF THE
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). NONE OF THE SECURITIES TO
WHICH THIS AGREEMENT RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY
U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR
SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION D PROMULGATED UNDER THE 1933 ACT, PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS.
 

 
 


--------------------------------------------------------------------------------




AN AGREEMENT dated 26 March of 2007
 
AMONG
 

 
1.
THE FOUR RIVERS BIOENERGY COMPANY INC., a Kentucky corporation with the Kentucky
organization number of 0659433, with its principal office located at c/o Jack
Dunigan, 9 Lamb Road, Benton, Kentucky 42025 (the “Company”); and

 

 
2.
THE PERSONS WHOSE NAMES AND ADDRESSES are set out in the first column of
Schedule 2 being all of the shareholders of the Company (the “Shareholders”).

 

 
3.
MED-TECH SOLUTIONS, INC., a corporation incorporated and registered in
accordance with the laws of the State of Nevada, USA and having its principal
office located at Suite 2200-1177 West Hastings Street, Vancouver, British
Columbia, Canada, V6E 2K3, USA (the “Purchaser”);

 
 
WHEREAS:
 

 
A.
The Company has developed plans for the construction, ownership and management
of seed processing facilities and refineries for the production of ethanol and
bio-diesel products and for the sale and distribution of such products.

 

 
B.
The Purchaser is a United States developmental stage reporting company which
wishes to diversify its business interests and has agreed to collaborate in
developing the Company’s activities. The Purchaser intends to assist the Company
by raising finance in support of the Company’s planned activities.

 

 
C.
The Parties consider that their mutual interests will be best served if the
Purchaser acquires ownership of all of the issued and outstanding shares of the
Company’s common stock.

 

 
D.
Accordingly the Parties have agreed to enter into this Agreement to provide for
the financing of the Company’s planned activities and the acquisition by the
Purchaser of all of the Company’s issued and outstanding shares of common stock.

 
 
 
NOW, THEREFORE, IT IS AGREED AS FOLLOWS:
 
1.
Definitions and Interpretations

 
1.1
In this Agreement:

 
“Acquisition Shares”
 
means the 850 Shares to be acquired, on Completion, by the Purchaser from the
Shareholders.
 
“Agreement”
 
means this agreement, dated March 26, 2007.
 
“Allotment Shares”
 
means the 150 Shares to be allotted and issued to the Purchaser and which shall
on allotment and issue on Completion constitute 15% of all of the issued and
outstanding Shares of the Company (including Shares beneficially owned by the
Shareholders).
 
“Business”
 
means the business activities which the Company plans to undertake and which the
Purchaser will acquire, including building and commissioning an ethanol and a
biodiesel production plant and associated facilities in the State of Kentucky,
U.S.A. and engagement in the sale and distribution of such ethanol and biodiesel
products together with other associated and complementary activities, and
consisting of the business activities described in the Business Plan.
 

 
 
2

--------------------------------------------------------------------------------


 
“Business Day”
 
means any day other than Saturday, Sunday or other day on which commercial banks
in The City of New York are authorized or required by law to remain closed.
 
“Business Plan”
 
means the business plan prepared on behalf of the Company as set out in Schedule
8.
 
“Business Transfer Agreement”
 
means the agreement relating to the transfer of the Pre Completion Business from
the Purchaser to a subsidiary company established for the purpose of receiving
the Pre Completion Business.
 
“Claim”
 
means a claim or claims pursuant to the Warranties.
 
“Company Financial Statements”
 
means the consolidated financial statements of the Company for the period from
inception to March 31, 2007 (or such other period as may be permitted in writing
by the Purchaser), reviewed and audited by an independent registered certified
public accounting firm which is registered with, and has audited the
consolidated financial statements in accordance with the standards of, the
Public Company Accounting Oversight Board (United States of America) (“PCAOB”).
 
“Completion Agreements”
 
means the agreements set out in Schedule 7.
 
“Company’s Lawyers”
 
means the law firm appointed by the Company. 
 
“Completion Date”
 
means date upon which Completion is to take place as identified in Clause 8.2.
 
“Completion”
 
means completion of the sale and purchase of the Acquisition Shares.
 
“Consideration Shares”
 
means 40,665,000 Securities of the Purchaser to be issued and allotted to the
Shareholders pursuant to Clause 8.7 in the proportions and numbers identified in
Schedule 2.
 
“Disclosure Letter”
 
means any disclosure letter to be delivered to the Purchaser by the Company
containing disclosures made by the Company and the Shareholders pursuant to this
Agreement in accordance with clause 8.
 
“Encumbrance”
 
 
 
 
 
 
 
means any interest or equity of any person (including any right to acquire,
option or right of pre-emption) or any mortgage, deed of trust, claim, charge,
pledge, lien, assignment, hypothecation, security interest, covenant,
restriction, easement, preemptive right, title retention, security agreement or
any other encumbrance or charge of any kind.
 
“Financial Statements”
 
means statements relating to the Company for the period from inception to June
30, 2007, which have been reviewed by an independent registered certified public
accounting firm in accordance with PCAOB standards.
 
“Initial Funding”
 
means an amount equal to US$2,000,000 which the Purchaser intends to raise for
the purposes of this Agreement through the Private Placement to be used for the
purposes set out and contemplated in this Agreement.
 
“Initial Funding Agreements”
 
means the agreements and the list of expenditures set out in Schedule 6 (Parts I
and II).
 

 
 
3

--------------------------------------------------------------------------------


 
 
“Initial Funding Completion”
 
means the transfer of the Initial Funding to the Company and issue of the
Allotment Shares in accordance with Clause 5 hereof.
 
“Interim Period”
 
means a period of time starting on the date of the Initial Funding Completion
and ending on Completion Date.
 
“Management Accounts”
 
means the accounts to be periodically supplied to the Purchaser during the
Interim Period, and to be used for the purposes of supplementary due diligence,
including at the end of the Interim Period a balance sheet setting out the
Company’s assets and liabilities.
 
“Main Funding”
 
means the raising through Private Placement of a minimum of US$35,000,000 or
such larger amount as may be agreed to by the Parties.
 
“Purchaser’s Lawyers”
 
means the law firm appointed by the Purchaser. 
 
“Purchaser Representative”
 
means a director of the Company or his alternate appointed from time to time by
the majority of the board of directors of the Purchaser then in place.
 
“Party” and “ Parties”
 
means the Purchaser, the Company and the Shareholders being collectively
referred to as the “Parties”.
 
“Pre-Completion Business”
 
means the business conducted by the Purchaser immediately prior to execution of
the Business Transfer Agreement.
 
“Principal Market”
 
means the Over-The-Counter Bulletin Board quotation service, or if the
Securities are then traded on another quotation service or on a national
securities exchange, such quotation service or national securities exchange.
 
“Private Placement”
 
means the private placement of Securities of the Purchaser in order to achieve
the Initial Funding and Main Funding in aggregate of not less than
US$40,800,000, to accredited investors pursuant to Regulation S promulgated
under the Securities Act of 1933, or as may be agreed to otherwise by the
Parties.
 
“Project Overview”
 
means the Project Overview section contained in Part 1 of the Business Plan.
 
“Purchaser Warranties”
 
means the warranties extended by the Purchaser to the Shareholders as set out in
Schedule 5.
 
“Restriction Provisions”
 
means in the case of the Shareholders, the restriction provisions on the sale
and transfer of the Consideration Shares set out in Clause 9 and in the case of
the Purchaser the restriction provisions on the sale and transfer of the
Allotment Shares and the Acquisition Shares set out in Clause 9.
 
“Shares”
 
means the shares of common stock, $0.001 par value per share, of the Company.
 
“Shareholders”
 
means the persons whose names and addresses are set out in the first column of
Schedule 2 and being all of the registered owners of the Shares and all of the
shareholders of the Company as set out opposite their names in Schedule 2.
 
“Securities”
 
means the shares of common stock, $0.001 par value per share, of the Purchaser.
 
“Subsidiary”
 
means The Four Rivers BioEthanol Company Limited, a company formed and
registered under the laws of England and Wales, the entire share capital of
which is owned by the Company.
 
“Warranties”
 
 
 
means the warranties extended by the Shareholders to the Purchaser and by the
Purchaser to the Shareholders as the context requires as such warranties are set
out in Schedule 4 and Schedule 5 as applicable.
 

1.2
Any reference, express or implied, to an enactment includes references to:

 

 
(a)
that enactment as amended, extended or applied by or under any other enactment
before or after this Agreement; and;

 

 
(b)
any enactment which that enactment re-enacts (with or without modification); and

 

4

--------------------------------------------------------------------------------




 
(c)
any subordinate legislation made (before or after this Agreement) under any
enactment, including one within (a) or (b) above.

 
1.3
Words denoting persons shall include corporate bodies and unincorporated
associations of persons.

 
1.4
The headings and section references in this Agreement are for convenience of
reference only and do not form a part of this Agreement and are not intended to
interpret, define or limit the scope, extent or intent of this Agreement or any
provision thereof.

 
1.5
Reference to a document being in the agreed form is to a document initialed by
or on behalf of the Parties for the purposes of identification.

 
1.6
Save where specifically provided otherwise all obligations undertaken by more
than one individual being a Party to this Agreement are undertaken jointly and
severally.

 
1.7
Upon termination for any reason, the Parties shall be relieved of any further
obligations or commitments pursuant to this Agreement including, but without
limitation, save and except for the obligations of either of the Parties to
compensate the other pursuant to Clause 16.5 and 16.6 and to the continuation of
the confidentiality obligations contained in Clause 20.6.

 
2.
Allotment Shares and Acquisition Shares

 
2.1
Subject to the terms of this Agreement the Purchaser shall:

 

 
2.1.1
simultaneously with Initial Funding Completion subscribe for and be issued and
allotted the Allotment Shares credited as fully paid at par value of $0.001
each.

 

 
2.1.2
on Completion Date simultaneously with Completion acquire the Acquisition Shares
from the Shareholders.

 
On Completion Date simultaneously with Completion, the Shareholders shall
transfer to the Purchaser the number of Acquisition Shares set out opposite
their respective names in Schedule 2.
 
2.2
The Purchaser shall not be obliged to accept the transfer of any of the
Acquisition Shares or release the Main Funding to the Company unless the
transfer of all of the Acquisition Shares takes place simultaneously with
Completion, unless agreed to otherwise in writing by the parties.

 
2.3
The Acquisition Shares shall be transferred by the Shareholders free from any
Encumbrances and each of the Shareholders hereby waives any right of pre-emption
or other restriction on transfer in respect of the Acquisition Shares or any of
them conferred on each of the Shareholders pursuant to the corporate laws of the
State of Kentucky or otherwise.

 
2.4
The Shareholders individually and collectively hereby acknowledge that:

 

 
2.4.1
the authorized amount of capital stock of the Company shall not be increased or
altered in any way between the date of Initial Funding Completion and the
earlier of (i) the Completion Date and (ii) the last day of the Interim Period;

 

 
2.4.2
the issued and outstanding amount of capital stock of the Company shall not be
increased or altered in any way between the date of Initial Funding Completion
and the earlier of (i) the Completion Date and (ii) the last day of the Interim
Period;

 

5

--------------------------------------------------------------------------------




 
2.4.3
none of the Shareholders shall transfer or otherwise dispose of his or its
interest in the Acquisition Shares between the date of this Agreement and the
earlier of (i) the Completion Date and (ii) the last day of the Interim Period.

 
2.5
It is acknowledged that the agreement of the Shareholders to transfer the
Acquisition Shares and of the Purchaser to acquire them represent irrevocable
commitments subject only to the conditions precedent to Completion set out in
Clause 8.1 and to termination of this Agreement before Completion pursuant to
clauses 16.2, 16.3 or 16.5.

 
3.
Consideration for the Acquisition Shares

 
3.1
The consideration for the transfer of the Acquisition Shares to the Purchaser
shall be the issue and allotment by the Purchaser to the Shareholders or their
nominees on Completion of the number of Consideration Shares set out opposite to
their respective names in Schedule 2.

 
3.2
The Consideration Shares shall be issued by the Purchaser as fully paid and
non-assessable and shall rank pari passu in all respects with the issued and
outstanding Securities of the Purchaser at Completion.

 
3.3
The Consideration Shares shall, at the Completion Date represent 31.75% percent
of all of the issued and outstanding Securities of the Purchaser.

 
4.
Finance

 
4.1
The Initial Funding to the extent not already raised prior to the date hereof
shall be raised by Private Placement as soon as practicable following the date
of this Agreement. The Initial Funding shall be used during the Interim Period
to meet expenditure connected with setting up and establishing the Business. The
Business Plan contains details of expenditure to be incurred during the Interim
Period and Schedule 6 Part II contains a list of expenditure for which the
Initial Funding may be used. Certain items of expenditure identified as certain
pre contract expenses incurred by the Subsidiary prior to December 31, 2006
shall only be settled and paid on Completion, and certain pre contract expenses
incurred by the Subsidiary after January 1, 2007 as more fully identified in
this list in Schedule 6 Part II shall only be settled and paid on Initial
Funding Completion. If there is any discrepancy between the Business Plan and
the list of items in Schedule 6 Part II, for the purposes of interpretation,
this list shall prevail.

 
4.2
It is intended that the Initial Funding shall be transferred and made available
to the Company in exchange for the Allotment Shares. The Initial Funding of
US$2,000,000 shall be applied on Initial Funding Completion in payment for the
Allotment Shares pursuant to Clause 5.

 
4.3
As and with effect from Initial Funding Completion, the Purchaser shall be
entitled to be represented, at its option, on the board of directors of the
Company, by the Purchaser Representative, whose appointment shall be secured by
having each of the Shareholders enter into a voting agreement for the sole
purpose contemplated in this Clause 4.3, a form of which is annexed hereto as
Exhibit 1. The Purchaser shall be entitled to remove the Purchaser
Representative and appoint a replacement at any time by having all of the
Shareholders vote to remove the Purchaser Representative and appoint a
replacement upon notification of such by the Purchaser. Any subsequent
appointment to the initial appointment and any removal shall be made by notice
in writing served on the Company and shall take effect upon service of the
notice. The Company, all if its directors and all of the Shareholders shall take
any and all actions necessary to approve such subsequent appointment. The
Purchaser Representative, or his duly appointed alternate, shall have the same
right to attend Company board meetings and to call upon the board of the Company
to convene meetings as the other directors and shall have the same rights of
access to the Company’s accounts, records and papers as other directors. The
board of directors shall meet regularly (as necessary by telephone conference
call) during the Interim Period, and not

 

6

--------------------------------------------------------------------------------



less often than once a month. During the Interim Period the Purchaser
Representative (or his alternate) shall be a necessary attendee for a quorum and
for the purposes of this Agreement the Company’s By-laws shall be deemed to have
been adopted and amended accordingly.
 
4.4
The Purchaser intends to raise the Main Funding during the Interim Period and
undertakes with the Company with respect to such arrangements as follows:

 

 
4.4.1
to endeavor to raise the Main Funding through a Private Placement of its
Securities;

 

 
4.4.2
that such Private Placement shall be solicited based on the offering documents
(prepared by the Purchaser’s designated attorneys) and shall be managed and
administered in conformity with US securities laws and rules and regulations
applicable to the issuance of stock in corporations quoted on the Principal
Market and their state of incorporation;

 

 
4.4.3
that in collaboration with its agents and representatives it will proceed
diligently with actions required to achieve the Main Funding within the Interim
Period;

 

 
4.4.4
that it will advise the Company as to the progress of the Main Funding
initiatives in response to requests for information;

 

 
4.4.5
that it will provide the Company with a draft copy of the Private Placement
Memorandum to be used in the Main Funding at least 2 Business Days before it is
released to potential investors;

 

 
4.4.6
that it will incorporate reasonable amendments to the Private Placement
Memorandum requested by the Company’s directors before issuance to potential
investors, unless such amendments would cause or could lead to a violation of
any law or regulation in the opinion of, or are otherwise reasonably deemed
unnecessary by, the Purchaser’s Lawyers; and

 

 
4.4.7
that as soon as practicable after obtaining confirmation that the Private
Placement funds for the full amount of the Main Funding together with the copies
of the appropriate offering documents executed by all of the potential investors
have been received by the Purchaser’s Lawyers and the escrow agent for the Main
Funding, it will advise the Company that such funds have been received.

 
4.5
Availability of the Main Funding will depend upon the Purchaser through the
placement agents attracting investors willing to invest, in total, an amount
equal to such Main Funding. Success may be affected by, amongst other factors,
volatility in the markets. As the Company and the Shareholders hereby
acknowledge, that the Purchaser does not undertake or guarantee that it will
necessarily be successful in its endeavors to raise the Main Funding and they
further acknowledge that the Purchaser does not accept any liability towards
them if it fails in its endeavors.

 
5.
Initial Funding Completion

 
5.1
Initial Funding Completion shall be conditional upon execution of the Initial
Funding Agreements. The Shareholders shall take appropriate action to ensure
that the Company and the Subsidiary enter into the Initial Funding Agreements as
soon as practicable following the date of this Agreement. Following execution of
all of the Initial Funding Agreements, the Company shall notify the Purchaser in
writing that they have been executed and shall provide certified copies of them
with such notification.

 
5.2
Initial Funding Completion shall take place at the offices of Purchaser’s
Lawyers on a date to be agreed between the Parties which shall be within 7 days
of the date of notification pursuant to

 

7

--------------------------------------------------------------------------------



Clause 5.1 above. In the absence of agreement as to a date, Initial Funding
Completion shall take place on the date which is 7 days after the date of
notification pursuant to clause 5.1 or the first Business Date to occur
thereafter. If Initial Funding Completion has not taken place within 28 days of
the date of this Agreement, each of the Parties shall be entitled to terminate
this Agreement by service of a notice in writing on the others pursuant to
clause 16.2.
 
5.3
The subscription price for the Allotment Shares shall be the amount of the
Initial Funding and shall be paid to the Company on the date of Initial Funding
Completion.

 
5.4
On Initial Funding Completion in consideration for and subject to the payment of
the subscription price in accordance with Clause 5.3 above, the Company shall:

 

 
5.4.1
allot and issue to the Purchaser the Allotment Shares credited as fully paid and
non assessable;

 

 
5.4.2
deliver to the Purchaser a duly executed share certificate in respect of the
Allotment Shares; and

 

 
5.4.3
deliver to the Purchaser a certified copy of the minutes of the meeting of its
board of directors as referred to in Clause 5.5 below.

 
5.5
On or before the Initial Funding Completion the directors of the Company shall
hold a meeting at the offices of the Company’s Lawyers or a mutually agreed
location to:

 

 
5.5.1
approve the allotment and issue to the Purchaser of the Allotment Shares;

 

 
5.5.2
instruct the secretary of the Company to enter the Purchaser into the corporate
book of the Company as the owner of the Allotment Shares;

 

 
5.5.3
approve the appointment of the Purchaser Representative to the Company’s board
of directors (if the Purchaser shall elect to exercise his right to do so
pursuant to Clause 5.6 below); and

 

 
5.5.4
and file appropriate filings with the Secretary of State of the State of
Kentucky.

 
The Purchaser shall, on Initial Funding Completion, subscribe in cash
US$2,000,000 as consideration for the Allotment Shares.
 
5.6
On or before the Initial Funding Completion, the Purchaser shall be entitled to
appoint at its option the Purchaser Representative to the board of directors of
the Company and the Shareholders shall take any and all actions necessary to
approve such appointment.

 
5.7
The Shareholders undertake with the Purchaser to procure that the Company
complies with its obligations as set out in this Clause 5.

 
6.
Interim Period Management

 
6.1
The Parties recognize the importance to the success of the Business of:

 

 
6.1.1
ensuring that the provisions of the Interim Funding Agreements are implemented
in accordance with their terms and within the periods of time for the
implementation of such provisions as identified in the Business Plan; and

 

8

--------------------------------------------------------------------------------




 
6.1.2
signing the Completion Agreements during the Interim Period and implementing the
provisions of such Completion Agreements to the extent such provisions are
capable of being implemented within the Interim Period.

 
6.2
During the Interim Period the Company and its Business shall be actively and
diligently managed with a view to achieving the objectives set out in the
Business Plan. In particular the Company:

 

 
6.2.1
shall use its best efforts to execute an agreement or agreements for the
acquisition of an interest freehold/leasehold in a site for the construction of
the Plant.

 

 
6.2.2
shall use its best efforts to execute agreements with the suppliers of
feedstock/raw materials and with customers for ethanol and bio-diesel products
on terms which are consistent with the financial projections and financial model
contained in the Business Plan; and

 

 
6.2.3
shall not establish and/or form any subsidiary affiliate or associate companies
and shall not enter into any joint ventures or other forms of partnership with
any third parties unless approved by the Purchaser in writing.

 

 
6.2.4
shall only enter into any other arrangement or agreement with the intention of
meeting the objectives set out in the Business Plan.

 

 
6.2.5
shall not create any Encumbrances over any of the Company’s or the Subsidiary’s
assets without the consent of the Purchaser;

 

 
6.2.6
shall introduce and enforce proper and effective generally accepted accounting
systems and procedures, and shall ensure that all expenses, payments and
outgoings made and incurred are consistent with the provisions of the Business
Plan and are restricted to payments of the type identified in Schedule 6;

 

 
6.2.7
shall introduce and implement policies and procedures for the proper and
effective management of the Business by the Company's officers and employees,
and by third parties instructed on behalf of the Company and  such policies and
procedures shall provide for the management of the Business during the Interim
Period and following Completion in compliance with all relevant laws and
regulations and in accordance with best practice corporate governance and
relevant social obligations, including but not limited to, US Securities
Exchange Commission’s rules and regulations;

 

 
6.2.8
shall cause monthly Management Accounts to be prepared containing full details
of the Company’s expenditure and shall submit the same to its board of directors
and the Management Accounts shall fairly and with reasonable accuracy set out
the liabilities of the Company incurred as of the date to which they relate and
not less than 7 Business Days prior to Completion, shall present the Purchaser
with a final set of Management Accounts and prior to or on Completion, shall
deliver the Company Financial Statements and if Completion Date is on or after
August 13, 2007 in addition to the Company Financial Statements shall deliver
true copies of the Financial Statements for the Company for the period from
inception to June 30, 2007;

 

 
6.2.9
shall comply in all material respects with applicable laws, including, without
limitation, environmental laws;

 

 
6.2.10
shall keep the Purchaser fully and promptly informed with respect to all changes
and revisions to the Business Plan introduced during the Interim Period and not
less than

 

9

--------------------------------------------------------------------------------



seven Business Days prior to Completion Date provide the Purchaser with the then
current version of the Business Plan, and;
 

 
6.2.11
shall respond to all enquiries and questions raised by the Purchaser concerning
issues relating to progress made towards establishment of the Business.

 
6.3
The Company, the directors and managers of the Company and in particular the
directors and managers of the Subsidiary pursuant to the terms of their
employment agreements shall during the Interim Period dedicate sufficient
working time to the management of the Company and its Business as may be
required to deliver the objectives set out in the Business Plan in accordance
with the provisions of Clause 6.2 and during the Interim Period shall use their
best endeavors to achieve the objectives set for the Business in the Business
Plan.

 
6.4
Neither the Company nor the Shareholders shall during the Interim Period enter
into any agreements or arrangements with third parties which would be
prejudicial or likely to be prejudicial to the best interests of the Company,
the Subsidiary or the future of the Business. The Completion Agreements and any
other material contracts and undertakings between the Company and/or its
Subsidiaries shall be signed on a basis which ensures that the commitments and
obligations of the Company and/or its Subsidiaries are made conditional upon
Completion pursuant to this Agreement.

 
6.5
The Company and the Shareholders expressly undertake and covenant with the
Purchaser to procure that the Company and its directors and managers comply with
and perform its, and /or their, obligations as set out in this Clause 6. The
Shareholders acknowledge and accept that the provisions set out in this Clause 6
as they relate to the management of the Company and the Business shall apply
equally to the activities of the Subsidiary. 

 
7.
Purchaser’s Termination Right

 
  If during the Interim Period the Purchaser, in its absolute sole discretion,
decides that the prospects for success of the Business do not justify release of
the Main Funding and/or proceeding to Completion, the Purchaser shall so advise
the Company and the Shareholders in writing, and following such advice shall be
entitled at any time to terminate this Agreement in accordance with Clause 16.3.
 
8.
Completion

 
8.1
Completion shall be conditional upon:

 

 
8.1.1
the Purchaser being satisfied with the prospects for the Business in accordance
with Clause 7 and its not having served a notice terminating this Agreement
pursuant to Clause 16.3;

 

 
8.1.2
the (i) Purchaser raising the Main Funding through the private placement of
Securities equal to or more than the amount of the Main Funding, closing of
which shall be a condition of, and simultaneously closed on, Completion, (ii)
the Main Funding having been deposited at Completion into a restricted bank
account of the Company agreeable to the Purchaser, (iii) the Company presenting
evidence satisfactory to the Purchaser that the requirements of the Purchaser’s
designated representative’s (or his dully appointed replacement) signature is an
irrevocable and absolute requirement for purposes of said restricted bank
account of the Company, in order to properly govern the manner and terms upon
which the funds to be raised in the Main Funding may be drawn down and disbursed
from said restricted bank account (i.e., require the approval of a designated
representative of the Purchaser); and (iv) the Company presenting evidence
satisfactory to the Purchaser that the disposition of any or all of the Main
Funding from the said

 

10

--------------------------------------------------------------------------------



restricted bank account of the Company shall be conditional on the bank
operating said restricted bank account receiving Release Notice instructions
part of the Release Notice Agreement and substantially in the form of Exhibit 2,
unless prior to Completion agreed to otherwise in writing solely by the
Purchaser;
 

 
8.1.3
the Company and the Purchaser, having fulfilled their respective obligations
with respect to the Completion Agreements and other documents as set out in
Schedule 7;

 

 
8.1.4
all documents or copies of documents required to be executed and delivered to
the Purchaser hereunder having been so executed and delivered;

 

 
8.1.5
all of the terms, covenants and conditions of this Agreement required to be
complied with or performed by the Company and the Shareholders at or prior to
the Completion having been complied with or performed;

 

 
8.1.6
there not having occurred:

 

 
(a)
any material adverse change in the financial position or condition of the
Company or the Purchaser, its liabilities or its assets or any damage, loss or
other change in circumstances materially and adversely affecting the Company or
the Purchaser, the Business or the assets of the Company or the Company’s right
to carry on the Business, other than changes in the ordinary course of business,
none of which have been materially adverse to the Company or the Purchaser; or

 

 
(b)
any damage, destruction, loss or other event, including changes to any laws or
statutes applicable to the Purchaser, the Company or the Business (whether or
not covered by insurance) materially and adversely affecting the Purchaser, the
Company, the Business or the assets of the Company;

 

 
8.1.7
the transactions contemplated hereby having been approved by any regulatory
authorities having jurisdiction over the transactions contemplated in this
Agreement, if applicable;

 

 
8.1.8
there being no disclosures in any draft Disclosure Letter delivered to the
Purchaser on or before the Completion Date which will have, or may be likely to
have in the sole discretion of the Purchaser, a material adverse effect upon the
value of the Company and/ or the Business or which in the sole discretion of the
Purchaser, may adversely effect the Company’s ability to deliver the Business
Plan or which in the sole discretion of the Purchaser, may have the effect of
altering or amending any of the Company’s and the Shareholders’ obligations or
commitments pursuant to this Agreement; and

 

 
8.1.9
the delivery of the Company Financial Statements;

 
8.2
Subject to the Purchaser having fulfilled Condition 8.1.2 above, it shall be
entitled to waive fulfillment of any of the conditions precedent to Completion
including waiver of any of the requirements set out in Schedule 7 with the
exception of the obligation imposed on the Purchaser in Schedule 7 para 13. Any
such waiver shall be exercised by service of a notice in writing by the
Purchaser on the Company in accordance with Clause 19 and following service of
such notice the condition precedent referred to in the notice shall be deemed to
have been fulfilled with immediate effect.

 
8.3
Completion shall take place on a date to be agreed between the Parties being a
date which shall be not earlier than 2 Business Days and not later than 10
Business Days after the date when all of the conditions precedent set forth in
Section 8.1 have been fulfilled. If the Parties fail to agree upon a

 

11

--------------------------------------------------------------------------------



date which is within the aforementioned 10 Business Day period, Completion shall
take place on a date which shall be 15 Business Days after fulfillment of all of
the conditions precedent to Completion set forth in Section 8.1 or if such date
is not a Business Day the first Business Day thereafter.
 
8.4
If Completion has not occurred within a period of five months from the date
hereof due to non fulfillment of any one or more of the conditions precedent to
Completion set out in Clause 8.1 above and the Purchaser has not served a notice
pursuant to 16.2, then:

 

 
8.4.1
the Purchaser shall be entitled to serve notice on the Company and the
Shareholders calling upon them to meet and discuss actions which can be taken to
fulfill the outstanding condition or conditions precedent which is or are
preventing Completion from taking place; and

 

 
8.4.2
the Company shall be entitled to serve an equivalent notice, to the notice
described in 8.4.1, on the Purchaser.

 
8.5
Following service of a notice pursuant to Clause 8.4 the Parties and or their
representatives shall meet to discuss, in good faith, actions which can be taken
to resolve the difficulties which are preventing Completion from taking place.
If the Parties either have not met or have not resolved such difficulties within
a period of 28 Business Days from the date of service of a Clause 8.4 notice
they shall be entitled to serve notice terminating this Agreement in accordance
with Clause16.3.

 
8.6
On Completion, which shall take place at the offices of the Purchaser’s Lawyers

 

 
8.6.1.
the Shareholders shall transfer their Acquisition Shares with full title
guarantee, free from any Encumbrances and together with all rights that attach,
or may in future attach, to them including the right to receive all dividends
and distributions declared, made or paid on them on or after the date of this
Agreement;

 

 
8.6.2
the Shareholders and the Company shall produce a copy of a certificate of good
standing with respect to the Company issued by the Secretary of the State of the
Kentucky; 

 

 
8.6.3
the Company, and the Shareholders shall deliver the final Disclosure Letter in
the form of the draft accepted by the Purchaser to the Purchaser;

 

 
8.6.4
produce to the Purchaser a certified copy of the resolution of the board of the
Company authorizing the allotment and issue of the Allocation Shares to the
Purchaser and approving this Agreement and all of the transactions contemplated
hereunder;

 

 
8.6.5
the Company and the Purchasers shall deliver to the Purchaser a stock
certificate duly executed by the appropriate officers of the Company in respect
of the Allocation Shares to which the Purchaser is entitled;

 

 
8.6.5
the Company and the Shareholders shall produce such other documents as the
Purchaser may reasonably request.

 
8.7
On Completion, the Purchaser shall:

 

 
8.7.1
deliver to each of the Shareholders a stock certificate in respect of the
Consideration Shares to which each Shareholder is entitled;

 

 
8.7.2
produce to the Shareholders a certified copy of the resolution of the board of
the Purchaser authorizing the allotment and issue of the Consideration Shares to
the

 

12

--------------------------------------------------------------------------------



Shareholders and appointing Gary Hudson, Stephen Padgett, Gordon Weightman,
Kevin Alexander, Alastair Mack and Jack Dunigan as directors of the Purchaser;
and
 

 
8.7.3
produce a copy of the duly executed Business Transfer Agreement.

 
9.
Restriction Provisions on Transfer/Sale of the Securities

 
9.1
Each Shareholder agrees not to dispose of any of the Consideration Shares within
a period of 2 years from Completion Date, save pursuant to an offer made to all
the holders of Securities in the Purchaser and thereafter only to dispose of
Consideration Shares in accordance with the provisions of this Clause 9.

 
9.2
After the 2 year period referred to in clause 9.1 has elapsed, each Shareholder
will be able to dispose of his Consideration Shares free of any restrictions
imposed by this Agreement, but subject to such restrictions as shall apply under
US Securities laws or regulations.

 
9.3
Notwithstanding the restrictions set out in Clauses 9.1 and 9.2, each
Shareholder agrees not to dispose of any of the Consideration Shares in a manner
which is inconsistent with the provisions set forth in Clause 14.

 
9.4
Each director and officer of the Purchaser as of the date of this Agreement,
agrees not to dispose of any of the Securities beneficially owned by such
director or officer within a period of twenty four months from the Completion
Date, save pursuant to an offer made to all the holders of Securities in the
Purchaser and thereafter only to dispose of any of the Securities beneficially
owned in accordance with the provisions of this Clause 9 or Clause 14.3.

 
9.5
Notwithstanding the restrictions set out in this Section 9, the Purchaser agrees
not to dispose of any Allotment Shares or Acquisition Shares so as to contradict
the provisions of Clause 14.3.

 
10.
Directors

 
On Completion and for a twenty four month period thereafter shareholders of the
Purchaser (excluding the Shareholders) holding in the aggregate not less than
25% of the total issued share capital of the Purchaser shall have the right to
call a special meeting of the Purchaser’s shareholders for the purpose of
electing said shareholders nominated directors to the board of directors of the
Purchaser, in accordance with the Purchaser’s statutes of incorporation and SEC
laws and regulations. During the twelve-month period each of the Shareholders
agrees to exercise all votes exercisable by each of them as a director and/or
shareholder of the Purchaser in favor of the appointment as directors of the
Purchaser as shall be nominated pursuant to this provision.
 
11.
Warranties and Purchaser Warranties

 
11.1
The Shareholders jointly and severally warrant to the Purchaser that each of the
statements set out in Part I of Schedule 4 is true and accurate in all respects
as of the date of this Agreement.

 
11.2
Immediately prior to Completion, and the Shareholders shall be deemed to have
jointly and severally warranted to the Purchaser, subject to those matters fully
and fairly disclosed in the Disclosure Letter, based on the facts in existence
at that time, that each of the Warranties in the form set out in Part 2 of
Schedule 4 is true and accurate as at the Completion Date.

 
11.3
Immediately prior to Completion, the Purchaser shall be deemed to have warranted
to the Shareholders that, subject to those matters fully and fairly disclosed
and based on the facts in existence at the time, each of the statements set out
in Schedule 5 is true and accurate in all respects as at the Completion Date.

 

13

--------------------------------------------------------------------------------



11.4
Each of the Shareholder’s liability for the Warranties shall be limited as set
out in Clause 12.

 
11.5
The Purchaser’s liability for the Purchaser’s Warranties shall be limited as set
out in Clause 13.

 
12.
Limitations on Claims

 
12.1
The Shareholders shall not be liable in respect of any Claim unless and until
they shall have received from the Purchaser written notice containing details of
the relevant Claim including the amount of the Claim and full details of the
matter or default which gives rise to the Claim on or before the first
anniversary of this Agreement.

 
12.2
Any Claim shall (if not previously satisfied, withdrawn or settled) be deemed to
have been withdrawn and waived by the Purchaser unless legal proceedings in
respect of such Claim have been commenced (by being both issued and served on
the Company) within twelve months of the notification of such Claim to the
Company.

 
12.3
The Shareholders shall not be liable in respect of any Claim unless the amount
of their individual liability in respect of an individual Claim exceeds $50,000
(in which event, they shall be liable for the whole amount of such Claim and not
only the excess over such amount; such that a joint and several claim filed
against the Shareholders shall be considered an individual Claim against each of
the shareholders).

 
12.4
Notwithstanding any other provision of this Agreement the individual liability
of each of the Shareholders shall not in any circumstances exceed $114,000.
Individually and collectively their liability in the aggregate shall not in any
circumstances exceed $550,000.

 
12.5
The Purchaser shall not be entitled to recover damages in respect of any Claim
for breach of a Warranty or otherwise obtain reimbursement or restitution more
than once in respect of any one breach of that Warranty arising out of or in
connection with the same circumstances.

 
12.6
The Shareholders shall not be liable in respect of any Claim:

 

 
(a)
to the extent that recovery is made by the Purchaser or the Company under any
policy of insurance; or

 

 
(b)
to the extent that the Purchaser or the Company have already obtained
reimbursement or restitution in respect of such claim from any third party.

 
13.
Limitations on Purchaser Warranty Claims

 
13.1
The Purchaser shall not be liable in respect of any Claim unless and until it
shall have received from the Shareholders written notice containing details of
the relevant Claim including the amount of the claim and full details of the
matter or default which gives rise to the claim on or before the first
anniversary of the Completion Date.

 
13.2
Any Claim shall (if not previously satisfied, withdrawn or settled) be deemed to
have been withdrawn and waived by the Shareholders unless legal proceedings in
respect of such Claim have been commenced (by being both issued and served on
the Purchaser) within twelve months of the notification of such Claim to the
Purchaser pursuant to Clause 13.1.

 
13.3
The Purchaser shall not be liable in respect of any Claim unless the amount of
the liability of the Purchaser for such Claim exceeds $50,000 (in which event,
the Purchaser shall be liable for the whole amount of such claim and not only
the excess over such amount).

 

14

--------------------------------------------------------------------------------



13.4
Notwithstanding any other provision of this Agreement the aggregate liability of
the Purchaser under this Agreement shall not in any circumstances exceed
$550,000.

 
13.5
Neither the Shareholders nor the Company shall be entitled to recover damages in
respect of any Claim for breach of a Warranty or otherwise obtain reimbursement
or restitution more than once in respect of any one breach of that Warranty
arising out of or in connection with the same circumstances.

 
13.6
The Purchaser shall not be liable under this Agreement in respect of any Claim:

 

 
(a)
to the extent that recovery is made by the Purchaser, the Company, the
Shareholders under any policy of insurance; or

 

 
(b)
to the extent that the Company, the Shareholders have already obtained
reimbursement or restitution in respect of such claim from any third party.

 
14.
US Securities Act Provisions,

 
14.1
Each of the Shareholders agrees, and undertakes to procure that any nominee
appointed by him pursuant to Clause 3.1 shall agree, that they are acquiring the
Consideration Shares for investment purposes and will not offer, sell or
otherwise transfer, pledge or hypothecate any of the Consideration Shares issued
to it (other than pursuant to an effective Registration Statement under the
Securities Act of 1933, as amended) directly or indirectly subject to any other
restrictions and limitations set forth in this Agreement unless:

 

 
(a)
the sale is to the Purchaser;

 

 
(b)
the sale is made pursuant to the exemption from registration under the
Securities Act of 1933, as amended, provided by Rule 144 thereunder;

 

 
(c)
the sale is made pursuant to the exemption from registration under the
Securities Act of 1933, as amended, provided by Regulation S promulgated
thereunder; or

 

 
(d)
the Consideration Shares are sold in a transaction that does not require
registration under the Securities Act of 1933, as amended, or any applicable
United States state laws and regulations governing the offer and sale of
securities, and the vendor has furnished to the Purchaser an opinion of counsel
to that effect or such other written opinion as may be reasonably required by
the Purchaser.

 
14.2
Each of the Shareholders acknowledges that the certificates representing the
Consideration Shares shall bear the following legend:

 
NO SALE, OFFER TO SELL, OR TRANSFER OF THE SHARES REPRESENTED BY THIS
CERTIFICATE SHALL BE MADE UNLESS A REGISTRATION STATEMENT UNDER THE FEDERAL
SECURITIES ACT OF 1933, AS AMENDED, IN RESPECT OF SUCH SHARES IS THEN IN EFFECT
OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SAID ACT IS THEN IN FACT
APPLICABLE TO SAID SHARES.
 
14.3
The Purchaser agrees that it is subscribing for acquisition of the Allotment
Shares and the Acquisition Shares for investment purposes and will not offer,
sell or otherwise transfer, pledge or hypothecate any of the Allotments Shares
or Acquisition Shares issued or transferred to them (other than pursuant to an
effective Registration Statement under the Securities Act of 1933, as amended)
directly or indirectly unless:

 

15

--------------------------------------------------------------------------------



(a)
the sale is made pursuant to the exemption from registration under the
Securities Act of 1933, as amended, provided by Rule 144 thereunder;

 

 
(b)
the sale is made pursuant to the exemption from registration under the
Securities Act of 1933, as amended, provided by Regulation S promulgated
thereunder; or

 

 
(c)
the Allotment Shares or Acquisition Shares are sold in a transaction that does
not require registration under the Securities Act of 1933, as amended, or any
applicable United States state laws and regulations governing the offer and sale
of securities, and the vendor has furnished to the Company an opinion of counsel
to that effect or such other written opinion as may be reasonably required by
the Purchaser.

 
14.4
The Purchaser acknowledges that the certificates representing the Allotment
Shares and the Acquisition Shares shall bear the following legend:

 
NO SALE, OFFER TO SELL, OR TRANSFER OF THE SHARES REPRESENTED BY THIS
CERTIFICATE SHALL BE MADE UNLESS A REGISTRATION STATEMENT UNDER THE FEDERAL
SECURITIES ACT OF 1933, AS AMENDED, IN RESPECT OF SUCH SHARES IS THEN IN EFFECT
OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SAID ACT IS THEN IN FACT
APPLICABLE TO SAID SHARES.
 
15.
Taxation

 
The Parties intend that the acquisition of the Acquisition Shares in exchange
for the Consideration Shares shall be a “tax free” exchange transaction within
the meaning of Section 368 of the Internal Revenue Code of 1986 of the United
States of America.
 
16.
Termination

 
16.1
This Agreement shall come into effect on the date hereof and subject to
termination pursuant to Clauses 16.2, 16.3, 16.4 or 16.5 below shall continue in
effect until all of the respective obligations of the Parties have been fully
discharged.

 
16.2
If Initial Funding Completion has not occurred within 28 days of the date of
this Agreement, each of the Parties shall be entitled to terminate the Agreement
by service of a notice in writing on the others, unless agreed to otherwise in
writing by the Parties.

 
16.3
If pursuant to Clause 7, the Purchaser in its sole discretion decides for any
reason that it is unable or unwilling to proceed to Completion and has so
advised the Company and the Shareholders in writing in accordance with Clause 7,
it shall be entitled to terminate this Agreement forthwith by service of a
notice in writing on the Company and the Shareholders, which termination shall
be effective immediately upon the service of such notice.

 
16.4
If Completion has not taken place within five months of the date hereof and the
Parties have not resolved the difficulties preventing Completion from taking
place pursuant to Clause 8.3 and 8.4, the Parties shall each be entitled to
terminate this Agreement forthwith by service of a notice in writing on the
other Party.

 
16.5
If prior to Completion the Shareholders or the Company are in breach of any of
the terms or conditions of this Agreement, or fail to comply in any material
respect with any of its or their covenants or undertakings as set out in this
Agreement, the Purchaser shall be entitled to serve notice on the Company
requiring it and the Shareholders to comply with such covenants and undertakings
within a period of twenty eight calendar days from the date of service of the
notice

 

16

--------------------------------------------------------------------------------



and if the Shareholders or the Company fails to rectify such breach or failure
within the period of twenty eight calendar days specified in the notice by the
Purchaser, the Purchaser shall be entitled to terminate this Agreement forthwith
by service of a further notice in writing on the Company or the Shareholders,
which termination shall be effective immediately upon the service of such
notice.
 
16.6
If this Agreement is terminated pursuant to Clauses 16.2, 16.3 or 16.4 above,
the Parties shall have no liability to each other for any claims, losses,
damages or expenses suffered or incurred prior to or following termination of
this Agreement except and to the extent that such claims, losses, damages or
expenses are attributable to a breach or material failure by one or more of the
Parties in which case the Party responsible for such breach or material failure
shall have liability to the Party making such claim or incurring such losses,
damages or expenses.

 
16.7
The Parties’ rights to make claims and or recover losses or damages,
attributable to a breach of this Agreement or attributable to a material failure
by one or more of the other Parties to discharge their respective obligations
pursuant to this Agreement including but not limited to claims in respect of the
Warranties shall continue notwithstanding termination pursuant to Clauses 16.2,
16.3 or 16.4 above.

 
17.
Entire Agreement

 
This Agreement and the documents annexed to it represent the entire agreement
between the Parties relating to the transactions contemplated by this Agreement
and supersede all previous agreements between the Parties relating to those
transactions and each Party acknowledges that it does not rely on any statement,
representation, assurance or warranty of any person (whether a Party to this
Agreement or not) other than as expressly set out in this Agreement. Each Party
agrees and undertakes to the other Parties that the only rights and remedies
available to it arising out of or in connection with this Agreement or its
subject matter shall be solely for breach of contract.
 
18.
Third Party Rights

 
This Agreement and the documents referred to in it are made for the benefit of
the Parties and their successors and permitted assignees and are not intended to
benefit, or be enforceable by, anyone else.
 
19.
Notices

 
19.1
All notices served on the Company shall be addressed to the address set forth in
19.3.2 below. 

 
19.2
 The Shareholders and each of them, as they hereby acknowledge and accept, shall
be deemed to have received copies of all notices served pursuant to this
Agreement provided that they have been served upon the Company.

 
19.3
The Purchaser as it hereby acknowledges and accepts shall be deemed to have
received copies of all notices served pursuant to this Agreement provided that
they have been served upon and addressed to the Purchaser at the following
address:

 


 

 
19.3.1
To the Purchaser:

 
Suite 2200 - 1177 West Hastings Street
 
Vancouver, British Columbia
 
Canada V6E 2K3
 

17

--------------------------------------------------------------------------------



With a copy to: Sichenzia Ross Friedman Ference LLP
 
61 Broadway, 32nd Floor
New York, NY 10006
Attention: Richard A. Friedman
Telephone: (212) 930-9700
Facsimile: (212) 930-9725
 
19.3.2 To the Company: 
The Four Rivers BioEnergy Company Inc.
117 Lincoln Park
Amersham, Buckinghamshire HP7 9HF
 
Attention: Gary Hudson
Telephone:
Facsimile:
 
With a copy to:
 
The Four Rivers BioEnergy Company Inc.
c/o Jack Dunigan
99 Lamb Road
Benton, Kentucky, 42025
 
Attention: Jack N. Dunigan
Telephone: (270) 519-3434
Facsimile: (270) 527-0015
 
19.4
Any notice or other document to be served under this Agreement may be delivered
by hand or sent by first class recorded delivery post to the Party to be served
at its address appearing in this Agreement or at such other address as it may
have notified to the other Parties in accordance with this clause.

 
19.5
All notices set out pursuant to this Agreement shall take effect:

 

 
19.5.1
if delivered by hand, upon delivery;

 

 
19.5.2
if posted, at 10 a.m. on the second Business Day after posting or if posted to
an address in another country at 10 a.m. on the fifth Business Day after
posting.

 
19.6
In proving service of a notice or document it shall be sufficient to prove that
delivery was made or that the envelope containing the notice or document was
properly addressed and posted as a prepaid first class recorded delivery letter
or that the telex or facsimile message was properly addressed and dispatched and
the correct answerback or identity code is received as the case may be.

 
20.
General

 
20.1
Each of the obligations and undertakings set out in this Agreement which is not
fully performed at Completion will continue in force after Completion.

 
20.2
None of the Parties shall be entitled to assign or transfer its rights or
obligations under this Agreement without the prior written consent of the other
Parties.

 

18

--------------------------------------------------------------------------------



20.3
Any announcements concerning the transaction provided for in this Agreement by
or on behalf of the Shareholders, the Purchaser or the Company shall be subject
to the approval of the other Parties except that the approval of the
Shareholders and/or the Company shall not be required as to (i) any statements
or information which the Purchaser submits to its stockholders, or (ii) any
statements, reports, publications or disclosures, including applicable filings
with the US Securities and Exchange Commission, that the Purchaser is required
to make pursuant to any applicable state or federal laws or regulations or (iii)
any statements reports or disclosure that the Purchaser is required to make
pursuant to any applicable state or federal court order, subject to any
applicable limitations and privileges.

 
20.4
Following signature of this Agreement the Purchaser shall have no liability to
pay for any expenses incurred by the Company including the fees of advisors,
agents, lawyers (save in respect of fees incurred in the preparation and
negotiations of this Agreement), and accountants employed by the company and or
the Shareholders except as separately agreed by the Purchaser.

 
20.5
Time shall be of the essence of this Agreement both as regards dates and periods
mentioned and as regards any dates and periods which may be substituted for them
in accordance with this Agreement or by variation or amendment to this
Agreement.

 
20.6
Notwithstanding any provision herein to the contrary, the Parties agree that the
existence and terms of this Agreement are confidential and that if this
Agreement is terminated pursuant to Clause 16 or otherwise, the Parties agree to
return to one another any and all financial, technical and business documents
delivered to the other party or parties in connection with the negotiation and
execution of this Agreement and shall keep the terms of this Agreement and all
information and documents received from the Company and the Purchaser and the
contents thereof confidential and not utilize nor reveal or release same,
provided, however, that the Purchaser will be required to issue a news release
regarding the execution and consummation of this Agreement and file a Current
Report on Form 8-K with the Securities and Exchange Commission respecting the
proposed Completion contemplated hereby together with such other documents as
are required to maintain the currency of the Purchaser’s filings with the
Securities and Exchange Commission.

 
20.7 Except as otherwise provided in this Agreement, the Sellers and the
Purchaser shall each bear its own expenses incurred in connection with the
negotiation and execution of this Agreement and each other agreement, document
and instrument contemplated by this Agreement and the consummation of the
transactions contemplated hereby and thereby, it being understood that in no
event shall the Company bear any of such costs and expenses.
 
20.8
If any provision of this Agreement is invalid or unenforceable, the balance of
this Agreement shall remain in effect.

 
21.
With the exception of the Shareholders having an ability solely to hold a direct
or indirect equity interest not exceeding 5% in any publicly traded company, the
Company and each of the Shareholders undertake and covenant to the Purchaser
that the Company and each of the Shareholders, will not, and that they will
procure that, no company or business enterprise in which they have an interest
whether directly or indirectly, except as disclosed, will not, during a period
starting from the date of this Agreement and ending on a date which shall be two
years from the Completion Date, directly or indirectly, be involved with the
construction and/or operation of either a bioethanol or biodiesel manufacturing
plant, company, business enterprise or other, located in the US States of
Kentucky, Arkansas, Missouri, Illinois, Indiana and Tennessee in competition,
whether direct or indirect, with the Company, the Purchaser and or the Business.
The Company and each of the Shareholders acknowledge that this restriction is
reasonable and necessary for the protection of the interests of the Purchaser,
but if it shall be held to be void but would be valid if deleted in part or
reduced in its application territorially or in time, such restrictions shall
apply modified as may be necessary to make it valid and enforceable. The
provisions of this

 

19

--------------------------------------------------------------------------------



Clause shall cease to have effect on termination of this Agreement pursuant to
the provisions of Clause 16.
 
22.
Counterparts

 
This Agreement may be executed in any number of counterparts and by the parties
on separate counterparts (which may be facsimile copies) but shall not be
effective until each of the parties has executed at least one counterpart. Each
counterpart shall constitute an original of this Agreement but all the
counterparts shall together constitute but one and the same instrument.
 
23.
Governing Law and Jurisdiction

 
23.1
Submission to Jurisdiction; Consent to Service of Process.

 

 
23.1.1
The Parties hereto hereby irrevocably submit to the non-exclusive jurisdiction
of any federal or state court located within the State of New York over any
dispute arising out of or relating to this Agreement or any of the transactions
contemplated hereby and each Party hereby irrevocably agrees that all claims in
respect of such dispute or any suit, action proceeding related thereto may be
heard and determined in such courts. The Parties hereby irrevocably waive, to
the fullest extent permitted by applicable law, any objection which they may now
or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute.
Each of the Parties hereto agrees that a judgment in any such dispute may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

 
23.1.2
Each of the Parties hereto hereby consents to process being served by any Party
to this Agreement in any suit, action or proceeding by the mailing of a copy
thereof in accordance with the provisions of Section 19.

 

 
23.1.3
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 
24.
Post-Initial Funding Completion Matters

 
24.1
Forthwith after Initial Funding Completion, the Purchaser, the Company and the
Shareholders all agree to use their best efforts to:

 

 
(a)
issue a news release reporting the Completion; and

 

 
(b)
file a Form 8-K within 4 business days of the execution of this Agreement with
the Securities and Exchange Commission disclosing the terms of this Agreement
and any other information of Company and Purchaser as required by the rules and
regulations of the Securities and Exchange Commission.

 
25.
Pre and Post-Completion Matters

 
25.1
Forthwith after Completion, the Purchaser, the Company and the Shareholders all
agree to use their best efforts to:

 

 
(a)
issue a news release reporting the Completion;

 

 
(b)
file a Form 8-K within 4 business days of the Completion Date with the
Securities and Exchange Commission disclosing the terms of this Agreement

 

20

--------------------------------------------------------------------------------



with audited financial statements of Company as well as any required pro forma
financial information or other information of Company and Purchaser as required
by the rules and regulations of the Securities and Exchange Commission; and
 

 
(c)
not less than 10 days prior to the date the Shareholders shall take office as
the directors of the Purchaser, file with the Securities and Exchange Commission
a report on Form 14(f) disclosing the change in control of Purchaser and use all
commercially reasonable efforts to mail the definitive Form 14(f) to
shareholders as soon as permissible and practicable after the filing of the Form
14(f).

 
[Remainder of Page Left Intentionally Blank]
 


 

21

--------------------------------------------------------------------------------



AS WITNESS WHEREOF this Agreement has been signed by and on behalf of the
Parties the day and year first before written.
 


 


 
SIGNED for and on behalf of  )
 
 
MED-TECH SOLUTIONS, INC. )
 
 
 
      /s/ Mark A. McLeary      

--------------------------------------------------------------------------------

Mark A. McLeary     Chief Executive Officer    

 
SIGNED for and on behalf of )
 
The Four Rivers BioEnergy Company Inc.)
 
 
      /s/ Gary Hudson      

--------------------------------------------------------------------------------

Gary Hudson    
President
   

 
 
SIGNED by )
 /s/ Kevin John Alexander

--------------------------------------------------------------------------------

Kevin John Alexander )
 
SIGNED by )
 /s/ Jack N. Dunigan

--------------------------------------------------------------------------------

Jack N Dunigan )
 
SIGNED by ) 
 /s/ Gary Hudson

--------------------------------------------------------------------------------

Gary Hudson )
 
SIGNED by ) 
 /s/ Alastiar G. Mack

--------------------------------------------------------------------------------

Alastair G Mack )
 
SIGNED by )  
/s/ Stephen John Padgett

--------------------------------------------------------------------------------

Stephen John Padgett )
 
SIGNED by )
 /s/ Gordon Weightman

--------------------------------------------------------------------------------

Gordon Weightman )
 


 
 
Schedule 1
 

22

--------------------------------------------------------------------------------



 
 
Details of the Company
 


 
 
Name
 
The Four Rivers BioEnergy Company Inc
 
Registered Number
 
0659433
 
Authorized Share Capital
 
1,000 shares of $0.001each
 
Issued Share Capital
 
850
 
Directors
 
Gary Hudson, Stephen Padgett, Gordon Weightman, Kevin Alexander, Alastair Mack
and Jack Dunigan
 
Secretary
 
Kevin John Alexander



 
Schedule 2
 

23

--------------------------------------------------------------------------------



 
 
Details of the Shareholders
 
Name
 
Address
 
No. of Acquisition Shares
 
No. Consideration Shares
 
Alexander, Kevin John
 
23 Broadwater Close, Walton-on-Thames, Surrey KT12 5DD, United Kingdom
 
98
 
4,688,435
 
Barnett, Philip Charles
 
Hook Lane Cottage, Puttenham, Surrey GU3 1AN, United Kingdom
 
81
 
3,875,135
 
Dunigan, Jack N.
 
99 Lamb Road, Benton, Kentucky, 42025 United States of America
 
61
 
2,918,312
 
Hudson, Gary
 
117 Lincoln Park, Amersham, Buckinghamshire HP7 9HF, United Kingdom
 
216
 
10,333,694
 
Mack, Alastair G.
 
Bracken House, Crooksbury Hill, Farnham, Surrey GU10 1RF, United Kingdom
 
178
 
8,515,729
 
Padgett, Stephen John
 
Christmas Hill Farm, Gaydon Road, Bishops Itchington, Southam, Warkwickshire,
CV47 2QY, United Kingdom
 
38
 
1,817,966
 
Weightman, Gordon
 
Riverside Farmhouse, Kirkby Mills, York, YO62 6NR, Yorkshire, United Kingdom
 
178
 
8,515,729
 



 


 
Schedule 3
 

24

--------------------------------------------------------------------------------



 
 
Details of the Purchaser
 


 
 
Name
 
Med-Tech Solutions, Inc.
 
Registered Number
 
98-0442163 (IRS Employer Identification Number)
 
Issued Securities at date of Completion
 
128,042,778
 
Directors
 
Mark A. McLeary
 
Secretary
 
Mark A. McLeary



 
Schedule 4
 

25

--------------------------------------------------------------------------------



 
 
Shareholders Warranties
 
Part I
 
Warranties
 
The Shareholders (hereinafter in this Schedule collectively referred to as
“Warrantors”) hereby jointly and severally warrant in all material respects and
represent to the Purchaser with the intent that it will rely thereon in entering
into this Agreement and in approving and completing the transactions
contemplated hereby, that as of the date of the Agreement:
 
1.
The Company - Company Status and Capacity

 
1.1
The Company is a company duly incorporated and validly subsisting under the laws
of the State of Kentucky, and the Subsidiary is a Company duly incorporating and
validly subsisting under the laws of England and Wales.

 
1.2
The Company has the legal power, capacity and authority to own its assets and to
carry on the Business and to enter into and complete this Agreement, and the
Subsidiary has the legal power, capacity and authority to own its assets;

 
1.3
The details of the Company set out in Schedule 1 are true and accurate in all
respects.

 
1.4
The Subsidiary is a wholly owned subsidiary of the Company.

 
2.
The Company - Capitalization

 
2.1
The authorized capital of the Company consists of 1,000 shares of common stock,
$0.001 par value per share, of which 850 shares (being the Acquisition Shares)
have been issued to the Shareholders and are credited as fully paid. The
Allotment Shares will, on issue and allotment, be free from any Encumbrances and
the Acquisition Shares are, at the date of this Agreement, and will remain on
Completion free from any Encumbrances save in the case of the Allotment Shares,
for the preemptive rights attached to such shares in the Company’s Articles of
Incorporation which have been waived by the Shareholders to allow for allotment
of the Allotment Shares.

 
2.2
The authorized capital of the Subsidiary consists of 1,000 ordinary shares of
£1.00 each of which 1,000 shares have been issued to the Company and are
credited as fully paid. The 1,000 share of Subsidiary issued to the Company
will, on issue and allotment, be free from any Encumbrances, and at the date of
this Agreement, and will remain on Completion free from any Encumbrances.

 
2.3
No legal person, firm or corporation has any agreement, option, warrant or any
other right capable of becoming an agreement, option, warrant pre-emptive right
or right for the acquisition of the Shares held by the Shareholders or for the
purchase, subscription or issuance of any of the unissued shares in the capital
of the Company or the Subsidiary.

 
3.
The Company Records

 
3.1
The Articles of Incorporation and Bylaws of the Company and the Memorandum and
Articles of Association of the Subsidiary have not been altered since their
respective incorporation dates..

 
3.2
The minute books of the Company and the Subsidiary are complete in all material
respects and each of the minutes contained therein accurately reflect in all
material respects the actions that were taken at a duly called and held meeting
or by consent without a meeting. The Company and

 

26

--------------------------------------------------------------------------------



the Subsidiary is not in violation or breach of, or in default with respect to,
any term of its Articles of Incorporation or Bylaws or the Memorandum and
Articles of Association, as applicable. The statutory books and records of the
Company have been kept up to date and maintained in accordance with the
requirements of the laws of Kentucky. All necessary filings have been made to
the relevant authorities or organizations with responsibility for regulation.
The statutory books of the Subsidiary have been maintained in the same manner as
the Company and in accordance with the laws of England and Wales and all
necessary filings have been made with the Companies Registry.
 
4.
Directors and Employees

 
The directors of the Company are Gary Hudson, Stephen Padgett, Gordon Weightman,
Kevin Alexander, Alastair Mack and Jack Dunigan. The remuneration and expenses
paid to the directors is as set out in the contracts with the Company or the
Subsidiary and as otherwise disclosed to the Purchaser. Except as disclosed to
the Purchaser the directors of the Company and of the Subsidiary are not in
receipt of any remuneration or benefits of any kind from the Company, or for
which the Company is or may be made responsible and the level of their
remuneration remain fixed for the duration of the interim period. There are no
employees of the Company and/or the Subsidiary and other than the remuneration
to be paid to the directors as referred to above, and neither the Company nor
the Subsidiary have any responsibility to pay for the services of any third
parties acting as consultants to the Company and/or the Subsidiary or in any
other capacity except as disclosed.
 
5.
Trading

 
Neither the Company nor the Subsidiary are, or have been, since their respective
dates of incorporation, a party to any agreement or obligation which is of an
unusual or abnormal nature or outside the ordinary and normal course of business
or which is not of an entirely arms length nature.
 
6.
Execution and Performance of Agreement

 
The execution and delivery of this Agreement, and the completion of the
transactions contemplated hereby, have been duly and validly authorized by all
necessary corporate action on the part of the Company, and:
 

 
(i)
does not violate the Articles of Incorporation or Bylaws of the Company or
result in any material breach of, or default under, any loan agreement,
mortgage, deed of trust, or any other agreement to which the Company is a party;

 

 
(ii)
give any person any right to terminate or cancel any material agreement
including any right or rights enjoyed by the Company and its Subsidiary;

 

 
(iii)
result in any alteration of the Company's and or the Subsidiary’s obligations
under any agreement to which the Company and or its Subsidiary is a party;

 

 
(iv)
result in the creation or imposition of any lien, Encumbrance or restriction of
any nature whatsoever in favor of a third party upon or against the Company’s
and or the Subsidiary’s assets;

 

 
(v)
result in the imposition of any tax liability to the Company and or the
Subsidiary, nor violate any court order or decree to which either the Company
and or the Subsidiary is subject to;

 

27

--------------------------------------------------------------------------------




 
7.
Business Plan and Project Overview

 
The Business Plan and the Project Overview including the financial model and
assumptions contained therein, have been prepared carefully and in good faith
based upon information available to the Company and the Shareholders which to
the best of their knowledge is accurate and complete.
 

28

--------------------------------------------------------------------------------



Part II
 
Warranties
 
Each of the Warrantors hereby jointly and severally warrant in all material
respects and represent to the Purchaser with the intent that it will rely
thereon in entering into this Agreement and in approving and completing the
transactions contemplated under the Agreement, as of the Completion Date, as
follows (Various references are made below to the Subsidiary and in the absence
of such references, where the context permits, references to the Company shall
include references to the Subsidiary):
 
1.
Part I Warranties

 
The statements set out in Part I of this Schedule 4 relating to the Company
remain true and accurate in all material respects except that the Company has
pursuant to the terms of this Agreement issued and allotted the Allotment Shares
and has entered into employment contracts and made appointments and or engaged
the services of various individuals as disclosed to the Purchaser and has
entered into the Completion Agreements. In particular, but without prejudice to
the generality of the foregoing, the statement set out in paragraph 7 remains
true and accurate with respect to the Business Plan as revised and or amended
during the Interim Period to the extent that it has been revised and or amended.
 
2.
Records and Financial Statements

 
2.1
The Articles of Incorporation or Bylaws of the Company and the Memorandum and
Articles of Association of the Subsidiary have not been altered since their
respective incorporation dates, except as filed in the record books of the
company.

 
2.2
The minute books of the Company and the Subsidiary are complete in all material
respects and each of the minutes contained therein accurately reflect in all
material respects the actions that were taken at a duly called and held meeting
or by consent without a meeting.

 
2.3
Neither the Company nor the Subsidiary is in violation or breach of, or in
default with respect to, any term of their respective Articles of Incorporation,
Bylaws or Memorandum and Articles of Association.

 
2.4
The statutory books and/or records of the Company and the Subsidiary are up to
date and maintained in accordance with good practice.

 
3.
Subsidiary Companies

 
The Subsidiary is the only subsidiary company owned by the Company and there are
no other companies or undertakings in which the Company has an interest, and no
contracts or arrangements in existence, or under consideration for the Company
to acquire an interest in any other companies or undertakings. The nature of the
Business does not require the Subsidiary to register or be qualified to carry on
business in any other jurisdiction.
 
4.
Litigation

 
4.1
Neither the Company nor the Subsidiary is engaged in any material litigation or
arbitration, prosecution or other legal proceedings and after making due and
careful enquiries there are no facts which are likely to give rise to any such
proceedings.

 

29

--------------------------------------------------------------------------------



5.
The Company - Records and Management Accounts and Financial Statements

 
5.1
The Management Accounts have been prepared with due care and attention and they
show with reasonable accuracy the financial liabilities and commitments of the
Company as at the date to which they were prepared.

 
5.2
All of the bank accounts of the Company, their locations, numbers and authorized
signatories have been disclosed to the Purchaser and except as disclosed to the
Purchaser, the Company and the Subsidiary have no other bank accounts.

 
5.3
No dividends or other distributions on any shares in the capital of the Company
have been made, declared or authorized since the date of the last set of
Management Accounts.

 
5.4
No payments of any kind have been made or authorized since the date of the last
Management Accounts to or on behalf of the Warrantors or to or on behalf of
officers, directors, shareholders or employees of the Company or under any
management agreements with the Company, except payments made in the ordinary
course of business and at the regular rates of salary or other remuneration
payable to them.

 
5.5
There are no pension, profit sharing, group insurance or similar plans or other
deferred compensation plans affecting the Company, except as set forth in the
last Management Accounts.

 
5.6
The Company is not indebted to the Warrantors nor to any director or officer of
the Company or any connected person except in respect of bona fide business
transactions incurred in the normal course of business and no Shareholder,
director or officer is under any financial obligation to the Company except for
advances in the normal course of business.

 
5.7
The Company Financial Statements, and to the extent required the Financial
Statements, are true and accurate in all material respects and that the Company
Financial Statements have been audited for the period from inception to March
31, 2006 (or such other period as may be permitted in writing by the Purchaser),
by an independent registered certified public accounting firm who is registered
with, and has audited the Company Financial Statements in accordance with the
standards of, the Public Company Accounting Oversight Board (United States of
America), and that the Financial Statements from inception to June 30, 2007, if
required, have been reviewed in accordance with the PCAOB and are in conformity
with accounting principles generally accepted in the US.

 
5.8
Since the date of the last Management Accounts:

 

 
(i)
there has not been any material adverse change in the consolidated financial
position or condition of the Company, its liabilities or the Company assets or
any damage, loss or other change in circumstances materially affecting the
Company, the Business or the Company’s assets or the Company’s right to carry on
the Business, other than changes in the ordinary course of business;

 

 
(ii)
there has not been any damage, destruction, loss or other event (whether or not
covered by insurance) materially and adversely affecting the Company, the
Business or the Company’s assets;

 

 
(iii)
there has not been any increase in the compensation payable or to become payable
by the Company to the Warrantors or to any of the Company 's officers, employees
or agents or any bonus, payment or arrangement made to or with any of them;

 

 
(iv)
the Business has been and continues to be carried on in the ordinary course;

 

30

--------------------------------------------------------------------------------




 
(v)
the Company has not waived or surrendered any right of material value;

 

 
(vi)
the Company has not discharged or satisfied or paid any lien or encumbrance or
obligation or liability other than current liabilities in the ordinary course of
business, and

 

 
(vii)
no capital expenditures in excess of US $10,000 individually or US $50,000 in
total have been authorized or made.

 
6.
The Company - Income and Corporate Tax Matters

 
6.1
All tax returns and reports of the Company and its Subsidiary required by law to
be filed have been filed and are true, complete and correct in all material
respects, and any taxes payable in accordance with any return filed by the
Company or its Subsidiaries or in accordance with any notice of assessment or
reassessment issued by any taxing authority have been paid when due.

 
7.
The Company - Applicable Laws and Legal Matters

 
7.1
The Company and the Subsidiary have complied with all laws in the jurisdictions
in which they operate and are not in material breach of any such laws. The
Company and the Subsidiary hold all material approvals, licenses and permits as
may be requisite for carrying on the Business which approvals, licenses and
permits have been in all material respects maintained and continue to be in good
standing except where the failure to obtain or maintain such licenses or permits
would not have a material adverse effect on the Business.

 
7.2
Neither the Company nor the Subsidiary have been charged with or received notice
of breach of any laws, ordinances, statutes, regulations, by-laws, orders or
decrees to which they are subject or which applies to them the violation of
which would have a material adverse effect on the Business, and neither the
Company nor the Subsidiary are in breach of any laws, ordinances, statutes,
regulations, by-laws, orders or decrees the contravention of which would result
in a material adverse impact on the Business.

 
7.3
There is no material litigation or administrative or governmental proceeding
pending against or relating to the Company or the Subsidiary or the Business and
there has not been any deliberate act or omission of the Company or the
Subsidiary that would form any material basis for any such action or proceeding.

 
7.4
Neither the Company nor the Subsidiary have made any voluntary assignment or
proposal under applicable laws relating to insolvency and no insolvency petition
has been filed or presented against the Company or the Subsidiary and no order
has been made or a resolution passed for the winding-up, dissolution or
liquidation of the Company or the Subsidiary and neither the Company nor the
Subsidiary are aware of any circumstances which could give rise to such orders
or resolutions.

 
7.5
Neither the Company nor the Subsidiary is a party to any collective agreement
relating to the Business with any labor union or other association of employees
and no part of the Business has been certified as a unit appropriate for
collective bargaining or has made any attempt in that regard.

 
7.6
Neither the Company nor the Subsidiary is a party to any agreement which
provides for the payment of finder's fees, brokerage fees, commissions or other
fees or amounts which are or may become payable to any third party in connection
with the execution and delivery of this Agreement and the transactions
contemplated herein.

 

31

--------------------------------------------------------------------------------



8. The Company Assets - Ownership and Condition
 
8.1
Neither the Warrantors nor any other person, firm or corporation own any assets
used by the Company and or the Subsidiary in operating the Business which are
material to the Company and or the Subsidiary.

 
8.2
The Company and the Subsidiary are the legal and beneficial owners of their
respective assets from and clear of all mortgages, liens, charges, pledges,
security interests, encumbrances or other claims whatsoever.

 
8.3
No person, firm or corporation has any agreement or option or a right capable of
becoming an agreement for the purchase of any of the assets of the Company or
the Subsidiary.

 
8.4
The Company and/or the Subsidiary maintain public liability insurance and
insurance against loss or damage to the Company’s and/or the Subsidiary’s
assets.

 
8.5
The Company has entered into the Completion Agreements and has performed and as
necessary has taken action to ensure that the Parties to such Completion
Agreements have performed all of the provisions of such Agreements which are
material to progress pursuant to the provisions of the Business Plan, and
neither the Company nor the other Parties to such Agreements are in breach of
any of the terms and provisions of the Completion Agreements

 
8.6
There has not been any default in any material obligation of the Company and/or
the Subsidiary or any other party to be performed under any contract material to
the Company or the Subsidiary and the Company and the Warrantors are not aware
of any default in the obligations of any other party to any of the contracts
material to the Business.

 
8.7
There are no agreements, commitments or understandings relating to severance pay
or separation allowances on termination of employment of any employee of the
Company and/or the Subsidiary. Neither the Company nor the Subsidiary are
obliged to pay benefits or share profits with any employee after termination of
employment except as required by law.

 
9.
The Company Assets - The Company Goodwill and Other Assets

 
9.1
The Company and the Subsidiary carry on the Business under the name “The Four
Rivers BioEnergy Company Inc.” and variations thereof and under no other
business or trade names. The Warrantors do not have any knowledge of any
infringement by the Company or the Subsidiary of any patent, trademark,
copyright or trade secret;

 
9.2
Except for the Subsidiary, the Company does not own any subsidiaries and does
not otherwise own, directly or indirectly, any shares or interest in any other
corporation, partnership, joint venture or firm.

 
9.3
Since the date of the last Management Accounts the business has been carried on
in the ordinary course and the Company has not entered into any material
agreement or commitment except in the ordinary course.

 
10.
The Company - Health and Safety

 
The Company and/or its Subsidiaries have complied in all material respects with
the requirements of all health and safety legislation operative in the U.S. and
the other jurisdictions in which the Company operates. There are no outstanding
claims or matters which represent a breach of such laws and there are no
circumstances or events which could give rise to such claims.
 

32

--------------------------------------------------------------------------------



Schedule 5
 
Purchaser’s Warranties
 
Except as set forth in the Attachments to this Schedule (the “Attachment
Schedules”) which Attachment Schedules shall be deemed a part hereof and to
qualify any representation or warranty otherwise made herein to the extent of
such disclosure, and except as set forth in the SEC Reports, the Purchaser
hereby makes the representations and warranties set forth below to the Company
and each of the Shareholders:.
 
1.
Corporate Matters

 
1.1
The Purchaser has full power and authority to enter into and perform this
Agreement and any agreement or document to be entered into by the Purchaser
pursuant to this Agreement. This Agreement and the other documents to be
executed by the Purchaser pursuant to this Agreement constitute or, when
executed, will constitute, valid and binding obligations on the Purchaser which
are enforceable in accordance with their respective terms.

 
1.2
The Purchaser has taken all corporate and other action necessary to enable it to
enter into and perform this Agreement and any agreement or document to be
entered into pursuant to this Agreement and has obtained all approvals and
consents required by it for the performance by it of the transactions
contemplated by this Agreement and any agreement or document to be entered into
pursuant to this Agreement.

 
1.3
The execution and delivery of, and the performance by the Purchaser of its
obligations under, this Agreement and any agreement or document entered into
pursuant to this Agreement will not:

 

 
(i)
result in a breach of any provision of the constitutional documents of the
Purchaser; or

 

 
(ii)
result in a breach of any order, judgment or decree of any court or governmental
agency or Encumbrance to which the Purchaser is a party or by which the
Purchaser or any of its assets is bound.

 
1.4
The Purchaser has not created or granted or agreed to create or grant any
Encumbrance in respect of any of its Securities.

 
1.5
Except as contemplated by this Agreement, there are no agreements or
arrangements in force which provide for the present or future allotment, issue,
transfer, redemption or repayment of, or grant to any person of the right
(whether conditional or otherwise) to require the allotment, issue, transfer,
redemption or repayment of, any Securities or loan capital of the Purchaser
(including any option or right of pre-emption or conversion).

 
1.6
The Purchaser is not, nor has it ever been the holder or beneficial owner of,
nor has it agreed to acquire:

 

 
(i)
any share or loan capital of any corporate body (whether incorporated in the
United States of America or elsewhere); or

 

 
(ii)
any interest in any firm, partnership, association, organization or trust.

 
1.7
The Purchaser does not control or take part in the management of any corporate
body, firm, partnership, association, organization or trust.

 
1.8
The details of the Purchaser set out in Schedule 3 are true and accurate in all
respects.

 

33

--------------------------------------------------------------------------------



1.9
The Purchaser has at all times carried on business and conducted its affairs in
all respects in accordance with its constitution for the time being in force and
any other documents to which it is or has been a party.

 
1.10
The Purchaser is empowered and duly qualified to carry on business in all
jurisdictions in which it now carries on business.

 
1.11
Due compliance has been made with all legal requirements in connection with the
formation of the Purchaser, the allotment or issue of any of its Securities and
other securities and the payment of dividends.

 
1.12
Except as set forth in the Attachment Schedule 1.12 all returns, particulars,
resolutions and documents required to be filed with any authority in the United
States of America, or any other authority, in respect of the Purchaser have been
duly filed within the relevant time limits and were true, accurate and correct
in all material respects.

 
1.13
The authorization, allotment and issue of the Consideration Shares complies, to
the extent applicable, with the constitutional documents of the Purchaser and
all relevant legal and regulatory requirements.

 
1.14
The Consideration Shares will be allotted fully paid and issued free from all
claims, expenses and Encumbrances and together with all rights attached to them
at the date of this Agreement and subsequently.

 
1.15
The Consideration Shares on issue will rank pari passu in all respects with the
Purchaser’s current issued Securities, including the right to participate in all
dividends and other distributions thereafter made or paid in respect of the
Securities.

 
The Purchaser and its Directors have full power and authority under the
Purchaser’s constitutional documents and from resolutions passed by its members
in general meeting to allot and issue the Consideration Shares without any other
sanction or consent by members of the Purchaser or any class of them for the
allotment and issue of the Consideration Shares which has not been
unconditionally obtained.
 
1.16
The allotment and issue of the Allotment Shares and the transfer of Acquisition
Shares to the Purchaser complies with all relevant legal and regulatory
requirements.

 
2.
Finance

 
2.1
Except for the commitments contained in this Agreement, which are conditional
upon the Purchaser securing support for its private placement fundraising
activities, the Purchaser has no outstanding capital commitments. The Purchaser
has not made or agreed to make any capital expenditure or incurred or agreed to
incur any capital commitments.

 
2.2
The Purchaser has not lent any money which has not been repaid to it.

 
2.3
There are no liabilities (including contingent liabilities) which are
outstanding on the part of the Purchaser.

 
2.4
The Purchaser has no outstanding loan capital, nor has it agreed to create or
issue any such loan capital.

 
2.5
Since the date of its incorporation the Purchaser has not:

 

34

--------------------------------------------------------------------------------



(i)
incurred or agreed to incur any borrowing or indebtedness which it has not
repaid or satisfied;

 

 
(ii)
lent or agreed to lend any money which has not been repaid to it; or

 

 
(iii)
acquired the benefit of any debt, present or future.

 
2.6
Except as set forth in the Attachment Schedule 2.6, since the date of its
incorporation, the Purchaser is not a party to nor has it any outstanding
obligation under nor has it agreed to enter into:

 

 
(i)
any loan agreement, debenture, bond, stock, acceptance or documentary credit
facility, bill of exchange, promissory note, finance lease, debt or inventory
financing, discounting or sale of receivables or factoring agreement or sale and
lease back arrangement; or

 

 
(ii)
any other arrangement, except as contemplated in this Agreement, the purpose of
which is to raise money or provide finance or credit.

 
3.
Business Transfer Agreement

 
Since incorporation the Purchaser has not conducted any business other than the
Pre-Completion Business. The Purchaser having entered into the Business Transfer
Agreement has transferred all assets and liabilities to the Subsidiary company
which is a party to the Business Transfer Agreement. As a result of transferring
all of the assets and liabilities associated with the Pre-Completion Business
out of the Purchaser under the terms of the Business Transfer Agreement prior to
the Completion Date, as well as assigning all agreements related thereto, the
Purchaser has no remaining liabilities or obligations relating to the
Pre-Completion Business.
 
4.
Trading

 
4.1
The Purchaser is not and has not since its date of incorporation been a party to
any agreement, arrangement or obligation which is of an unusual or abnormal
nature or outside the ordinary and normal course of business or which is not of
an entirely arms length nature.

 
4.2
The Purchaser has not entered into any guarantee or agreement for indemnity or
for suretyship in respect of any debt, liability or obligation of any third
party.

 
4.3
No third party has entered into or provided any guarantee or agreement for
indemnity or for suretyship or performance bond or other security in respect of
any debt, liability or obligation of the Purchaser.

 
4.4
The Purchaser is not, nor will it with the lapse of time become, in default
under any agreement to which it is a party and, so far as the Purchaser is
aware, there are no facts, matters or circumstances which are likely to give
rise to any such default.

 
4.5
To the best of the Purchaser’s knowledge and belief is not nor will it with the
lapse of time become liable in respect of any representation or warranty
(whether express or implied) or any matter giving rise to a duty of care on its
part.

 
4.6
Except as set forth in the Attachment Schedule relevant to this statement 4.6 no
party to any agreement with the Purchaser is in material default under such
agreement and, so far as the Purchaser is aware there are no facts, matters or
circumstances which are likely to give rise to any such default.

 

35

--------------------------------------------------------------------------------



4.7
The Purchaser has obtained all licenses, permissions, authorizations and
consents from any person, authority or body which are necessary for the carrying
on of its business and all such licenses, permissions, authorizations and
consents are in full force and effect and the Purchaser is not in breach of any
of the terms or conditions of any such license, permission, authorization or
consent.

 
4.8
No party is or will be entitled to terminate or revoke any such license,
permission, authorization or consent as a result of the entry into or
performance of this Agreement or any of the transactions contemplated by this
Agreement.

 
4.9
Neither the Purchaser (nor any person for whose acts or defaults the Purchaser
may be vicariously liable) is involved or since the date of incorporation of the
Purchaser has been involved in any legal or administrative or arbitration
proceedings (whether as plaintiff or defendant or otherwise) and no such
proceedings are pending or threatened and, so far as the Purchaser is there are
no facts, matters or circumstances which are likely to give rise to any such
proceedings.

 
4.10
There is no unfulfilled or unsatisfied judgment or court order or undertaking or
assurance given to any court or government or governmental agency or regulatory
body outstanding against the Purchaser.

 
4.11
No governmental or official investigation or inquiry concerning the Purchaser or
any of its directors or employees is in progress or pending and so far as the
Purchaser is aware there are no facts, matters or circumstances which are likely
to give rise to any such investigation or inquiry.

 
4.12
The Purchaser has conducted and is conducting its business in accordance with
all applicable laws in the United States of America and Canada.

 
4.13
The Purchaser is not in breach of any order, decree or judgment of any court or
any governmental or regulatory authority (whether of the United States of
America or Canada).

 
4.14
The Purchaser has not made any voluntary assignment or proposal under the
applicable laws relating to insolvency and no bankruptcy petition has been filed
or presented against the Company and no order has been made or a resolution
passed for the winding-up, dissolution or liquidation of the Purchaser.

 
5.
Employment

 
5.1
The Purchaser has no employees.

 
5.2
No outstanding offer of employment has been made by the Purchaser to any person
nor has any person accepted an offer of employment made by the Purchaser but who
has not yet commenced such employment.

 
5.3
Except as set forth in the Attachment Schedule relevant to this statement 5.3
there are no contracts for services (including without limitation consultancy
agreements) between the Purchaser and any person.

 
5.4
The Purchaser does not have in existence or participate in any share incentive
scheme or share option scheme.

 
6.
Pensions

 
The Purchaser has not prior to the date of this Agreement paid, provided or
contributed towards, and the Purchaser has not proposed nor is it under any
obligation, liability or commitment whether established by trust contract, board
resolution, service agreement, ex-gratia arrangement or
 

36

--------------------------------------------------------------------------------



otherwise and whether or not legally enforceable to pay, provide or contribute
towards, any retirement, death or disability benefit for or in respect of any
present or past officer or employee (or any spouse, child or dependent of any of
them) of the Purchaser and no such pension or payment is now being made
voluntarily and no ex-gratia payments in respect of any pension have been or are
proposed to be made by the Purchaser to any such persons.
 
7.
Assets

 
7.1
No claim has been or will be made by any person to be entitled to any
Encumbrance on or over any of the assets, property or undertaking of the
Purchaser.

 
7.2
There is no dispute, directly or indirectly, between the Purchaser and any
person relating to any of the assets of the Purchaser.

 
8.
Insurance

 
8.1
As of the Completion Date, to the best of the Purchaser’s knowledge and belief,
the Purchaser is not required to obtain nor does it maintain any policies of
insurance.

 
8.2
Subsequent to Completion, the Purchaser shall use its best efforts to obtain all
required policies of insurance, as would be obtained or carried on by a same
type of business, and shall at all material times thereafter adequately insure
against accident, damage, injury, third party loss (including, with limitation,
product liability), loss of profits and other risks normally insured against by
persons carrying on the same type of business as that carried on by the
Purchaser. In addition, the Purchaser shall use its best efforts to have all
policies of insurance effected by or for the benefit of the Purchaser in the
future to be then in full force and effect and shall use its best efforts not to
take any action or omit to take any action which could make any such policy of
insurance void or voidable or which would likely to result in an increase in
premium.

 
9. SEC Reports
 
“SEC Reports” shall mean all reports, schedules, forms, statements and other
documents filed by the Purchaser with the Securities and Exchange Commission
under the Securities Act of 1933, as amended, or the Exchange Act of 1934, as
amended, from inception on January 28, 2005 through the Completion Date.
 

37

--------------------------------------------------------------------------------



ATTACHMENT SCHEDULES TO
 
SCHEDULE 5 “PURCHASER WARRANTIES”
 
OF THE ACQUSITION AGREEMENT DATED MARCH 26, 2007
 
Schedule 1.12
 
The Purchaser believes that not all returns, particulars, resolutions and
documents required to be filed with any authority in the United States of
America, or any other authority, in respect of the Purchaser have been duly
filed within the relevant time limits and were true, accurate and correct in all
material respects. See the Purchaser’s SEC Reports, including but not limited to
Note 2 to the Purchaser’s Financial Statements filed as part of the Purchaser’s
Annual Report on Form 10-KSB for the fiscal year ended October 31, 2006, filed
with the SEC on February 13, 2007, relating to the Purchaser’s treatment of
“income taxes”. Income taxes are provided for using the liability method of
accounting in accordance with Statement of Financial Accounting Standards No.
109, “Accounting for Income Taxes”. A deferred tax asset or liability is
recorded for all temporary differences between financial and tax reporting.
Deferred income taxes and tax benefits are recognized for the future tax
consequences attributable to differences between the financial statement
carrying amounts of existing assets and liabilities and their respective tax
bases, and for tax loss and credit carry-forwards. Deferred tax assets and
liabilities are measured using enacted tax rates expected to apply to taxable
income in the years in which those temporary differences are expected to be
recovered or settled. The Company provides for deferred taxes for the estimated
future tax effects attributable to temporary differences and carry-forwards when
realization is more likely than not. To the best of the Purchaser’s knowledge,
the Purchaser’s failure to file, if any, of the returns, particulars,
resolutions and documents required to be filed with any authority in the United
States of America, or any other authority, if applicable, will not cause a
material adverse effect on the Purchaser.
 
In addition, the Purchaser did not file within the applicable time periods its
Quarterly Report on Form 10-QSB for the nine months ended July 31, 2006.
 
Schedule 2.6
 
See the Purchaser’s SEC Reports, including but limited to, the Annual Report on
Form 10-KSB for the fiscal year ended October 31, 2006, filed with the SEC on
February 13, 2007.
 
Schedule 4.6
 
The British Columbia Securities Commission (“BC Commission”) issued to MDMI
Technologies Inc. (“MDMI”) an Investigation Order (the “Investigation Order”) on
February 28, 2005 and a Cease Trade Order (the “Trade Order”; the Trader Order
and Investigation Order shall be collectively referred to as the “Orders”) on
June 15, 2005, on MDMI’s privately traded securities. The Purchaser believes
that the Orders were issued as a result of MDMI’s failure to file a Report of
Exempt Distribution and possibly various other reports with the BC Commission.
The Purchaser further believes that if MDMI fails to resolve the issues with
respect to the Orders, and until the BC Commission revokes the Orders, its
results and operations may be significantly impacted as a result of it having an
exclusive license agreement with MDMI pursuant to which it acquired the
exclusive worldwide license, right and permission to manufacture, market, and
distribute a medical pessary device for the treatment of urinary incontinence
called the “Gynecone”, and a manufacturing agreement with MDMI under the terms
of which the Purchaser agreed for an indefinite term to purchase products
developed by MDMI according to its specifications at a price of $10 per urinary
incontinence apparatus unit produced. As described in the Recent Corporation
Developments section and “Plan of Operations” section of the Purchaser’s Annual
Report on Form 10-KSB, the Purchaser’s current plan of operation is to develop
and market the Gynecone device and secure agreements and/or working
relationships with potential distributors of the Gynecone device. If
aforementioned results in a serious constraint on MDMI’s ability to finance
their business and operations and impair their ability to continue as a going
concern, the Purchaser’s ability plan of operation will be
 

38

--------------------------------------------------------------------------------



impaired and its results of operations and its financial position will be
significantly impacted, and it maybe forced to cease its operations.
 
Schedule 5.3
 
Effective as of the date of this Agreement, the Purchaser entered into an
Employment Agreement with Mark A. McLeary, its Chief Executive Officer, Chief
Financial Officer, Secretary and Treasurer. The terms of Mark A. McLeary’s
Employment Agreement is set forth in the Purchaser’s SEC filings.
 
 
 

39

--------------------------------------------------------------------------------



Schedule 6
 
Part I
 
Initial Funding Agreements
 
Initial Funding Completion shall be conditional upon execution of the agreements
set out in paragraphs 1 and 2 below.  For the purposes of this Schedule 6
execution means the signature, dating, exchange between the parties to such
agreements, of the agreements, and having such parties take all corporate and
other action necessary to enable them to enter into and perform such agreements
and any agreement or document to be entered into in connection with such
agreements.
 


 
No.
 
Condition
 
1
 
Employment Agreements to be entered into during the Interim Period between
Company and each of Gary Hudson, Stephen Padgett, Gordon Weightman, Kevin
Alexander, Alastair Mack and Jack Dunigan.
 
2
 
An option agreement on the site, subject to successful Initial Funding, or an
agreement in principle (which may be in the form of correspondence) indicating a
high level of certainty that one or both of the sites will become available for
the project described in the Business Plan.
 


40

--------------------------------------------------------------------------------



Part II
 
Detailed schedule of expenditures for which the Initial Funding may be used for.
 
Initial Funding Budget (2 Pages)
 


 

41

--------------------------------------------------------------------------------




Schedule 7
 
Completion Agreements
 
Completion shall be conditional upon execution of the agreements (in the case of
the EPC document referred to as a “contract”) and the provision of the documents
and in the case of item 13, the confirmation, referred to below. For the
purposes of this Schedule, execution means the signature, dating and exchange
between the parties to such agreements, of the agreements. In the case of the
agreements to be executed and documents to be provided by the Company, the
conditions shall become satisfied upon delivery of copies thereof to the
Purchaser in a form acceptable to the Purchaser, and in the case of the
confirmation to be provided by the Purchaser (see item 13) on the date of
provision of such confirmation by the Purchaser to the Company. It is
acknowledged by the Purchaser that the agreements to be executed by the Company
will need to be made conditional upon Completion of this Agreement.
 
No.
 
 
Condition
 
1
 
General
 
All the conditions set forth in Schedule 6 have been satisfied.
 
2
 
Company
 
Execution of Agreements with banks or other financial institutions which provide
for the extension of loan financing or a credit facility to the
Company/Purchaser in amounts and subject to terms which, with the Main Funding
to be provided by Purchaser, will be sufficient to fund the Project based on the
costs and expenses identified in the Business Plan and the Budget (see 3 below).
 
3
 
Company
 
Completion and delivery to the Purchaser of a detailed Budget for the Project.
 
4
 
Company
 
Execution of employment agreements between the Purchaser and each of Gary
Hudson, Stephen Padgett, Gordon Weightman, Kevin Alexander, Alastair Mack and
Jack Dunigan, including at the option of the Company, with one of, a US GAAP
qualified and SEC and Sarbanes Oxley familiar CFO, or, a competent CFO and a US
GAAP qualified and SEC and Sarbanes Oxley familiar consultant to assist that
CFO.
 
5
 
Company
 
Provision to the Purchaser of a thorough environmental analysis which reveals no
fatal flaws in the project, i.e. contains nothing which would fundamentally
obstruct or prevent implementation.
 
6
 
Company
 
Execution of an EPC (Engineering, Procurement and Construction) Contract with a
contractor which provides for delivery by that contractor of all of the
deliverable items and services including process technology and which satisfies
the criteria for such Agreement as identified in Attachment 5 to the PO “EPC
Contract and O&M Philosophy”
 



 
 
 
7
 
Company
 
Preparation of a strategy and procedure for provision of operation and
maintenance services providing for necessary operation and maintenance services
to ensure operation and maintenance of the plant.
 
8
 
Company
 
Execution of agreements providing for the acquisition and/or the lease of a site
meeting criteria as referred to in the Project Overview for the sites under
consideration as referred to in the Part I Conditions Precedent to this
Agreement.
 
9
 
Company
 
Written confirmation that all approvals and permits (including in particular an
air permit) which are essential prerequisites to the commencement of plant
construction at the site, have either been obtained or the provision of
satisfactory assurances that all such permits and approvals can and will be
obtained prior to construction commencement. Such confirmation to be supported
by details of the permits obtained or of correspondence or records of meetings
and discussions relating to such approvals and permits.
 
10
 
Company
 
Execution of initial supply agreements and offtake agreements providing for the
supply of process feedstock in the case of the supply agreements and for the
sale/distribution of finished products in the case of offtake agreements.  Such
agreements to contain provisions as to quantities and pricing mechanisms which
are consistent with achieving the financial assumptions and forecasts contained
in the Business Plan. Alternatively, the delivery to Purchaser by Company of a
detailed strategy for acquisition of processed feedstocks and the
sale/distribution of finished products which identifies potential suppliers and
customers willing, in principle, to enter into agreements with Company on terms
which are consistent with achieving the financial assumptions and forecasts
contained in the Business Plan.
 
11
 
Company
 
Execution of Agreements with all necessary companies and/or authorities
providing for the transport to and from the sites of process feedstock and
finished products in quantities sufficient to support the reasonableness of the
financial assumptions and forecasts contained in the Business Plan, including as
necessary transportation arrangements by water, road and rail. 
 
12
 
Company
 
Agreements in principle for the supply of necessary utilities to the site or
provision of satisfactory assurances that sufficient supplies of power, water
and communication facilities can and will be made available to the site.
 
13
 
Purchaser
 
The Purchaser to have successfully confirmed that an additional $35,000,000 net
has been deposited into a designated escrow account.
 


50
 


 

42

--------------------------------------------------------------------------------



Schedule 8
 
Business Plan
 

 

43

--------------------------------------------------------------------------------



Exhibit 1
 
Voting Agreement
 
TO: The Four Rivers BioEnergy Company Inc. and Med-Tech Solutions, Inc. 
 
To Whom It May Concern:
 
This letter Agreement (“Agreement”) will confirm my agreement to vote all shares
of The Four Rivers BioEnergy Company Inc., a Kentucky corporation (“4Rivers”),
voting stock over which I have voting control during period beginning on the
date of this Agreement and until the Completion Date (as defined in the
Acquisition Agreement (the “Acquisition Agreement”) dated March 26, 2007 entered
into by and among 4Rivers, Med-Tech Solutions, Inc. (“Med-Tech”) and all of the
shareholders of 4Rivers signatories thereto) (the “Term”) in favor of a
resolution presented to the shareholders of 4Rivers for the purposes of (i)
electing a Purchaser Representative (as defined in the Acquisition Agreement) on
the board of directors of 4Rivers, or (ii) removing the Purchaser Representative
from the board of directors of 4Rivers and appointing a replacement Purchaser
Representative, in accordance with the directions of a majority of the directors
of Med-Tech then in place. This Agreement is given in consideration of, and as a
condition to enter into such Acquisition Agreement and is not revocable by me
for any reason during the Term of the Agreement.      
 
NAME OF SHAREHOLDER:
 
__________________________________________
 
By: _______________________________________
 
Name:
 
Title:
 
Number of Shares of Voting
 
Stock Beneficially Owned:
 

 
 
 
 


 
 
 

 

44

--------------------------------------------------------------------------------



Exhibit 2
 
Main Funding Release Agreement
 
RELEASE NOTICE AGREEMENT
 
THIS RELEASE NOTICE AGREEMENT (this “Agreement”) is made as of _________________
____, 2007, by and among The Four Rivers BioEnergy Company Inc., a Kentucky
corporation (the “Company”), Med-Tech Solutions, Inc., a Nevada corporation
(“Med-Tech”; Med-Tech and together with the Company, the “Parties”) and the
person signatory hereto, an individual.
 
W I T N E S S E T H:
 
WHEREAS, the Company and Med-Tech have entered into the Acquisition Agreement
dated March ___, 2007 pursuant to which Med-Tech intends to acquire of all of
the issued and outstanding shares of the Company’s common stock, $0.001 par
value per share;
 
WHEREAS, Med-Tech intends to raise the Main Funding (as defined in the
Acquisition Agreement) during the Interim Period (as defined in the Acquisition
Agreement);
 
WHEREAS, the Parties agree that in the event of Completion the proceeds of the
Main Funding shall be deposited at Completion into a designated bank account of
the Company (the “Designated Account”) agreeable to Med-Tech, and subject to the
terms of this Agreement;
 
WHEREAS, the Company has agreed to, and it is a condition of Completion, to
present evidence satisfactory to Med-Tech that the requirements of Med-Tech’s
designated representative’s (or his dully appointed replacement) (the
“Representative”) signature is an irrevocable and absolute requirement for
purposes of disposition of any portion or all of the amount of the Main Funding
from said Designated Account (the “Disbursement”), in order to properly govern
the manner and terms upon which the funds to be raised in the Main Funding may
be drawn down and disbursed from said Designated Account (i.e., require the
approval of a designated representative of Med-Tech) (the “Main Funding
Signatory”);
 
WHEREAS, the Company has agreed to, and it is a condition of Completion, to
present evidence satisfactory to Med-Tech that any Disbursement from said
Designated Account shall be conditional on the bank operating said Designated
Account (the “Bank”) receiving a Release Notice, in the form attached hereto as
Exhibit X, signed by a duly appointed Representative, in accordance with the
terms set forth in the Acquisition Agreement and herein; and
 
WHEREAS, the Representative is willing to act as the Main Funding Signatory on
and subject to the terms of this Agreement;
 
WHEREFORE, the Parties and the Representative agree as follows:
 


 
TERMS OF THE AGREEMENT
 
1.2 The parties hereby agree, in the event of Completion, to establish a
Designated Account with the terms and the Bank agreeable to Med-Tech where the
Main Funding shall be deposited into at Completion, whereby the Bank shall hold
the Main Funding, as contemplated by the Acquisition Agreement and pursuant to
the terms of this Agreement.
 
1.3 The Company agrees, and it is a condition of Completion for the Company, to
present evidence satisfactory to Med-Tech that the requirements of
Representative’s (or his dully appointed replacement) signature is an
irrevocable and absolute requirement for purposes of any Disbursement from said
Designated Account, in order to properly govern the manner and terms upon which
the Main Funding may be drawn down and disbursed from said Designated Account
(i.e., require the approval of the Representative or his dully appointed
replacement), such that the Company shall present to the Representative in
writing the amount of the Disbursement (the “Request”).
 
1.4 The Company agrees and acknowledges, and it is a condition of Completion for
the Company, to present evidence satisfactory to Med-Tech that any Disbursement
from the said Designated Account shall be
 

 

45

--------------------------------------------------------------------------------



conditional on the Bank receiving a Release Notice, in the form attached hereto
as Exhibit X, signed by a duly appointed Representative (or his dully appointed
replacement), in accordance with the terms set forth in the Acquisition
Agreement and herein.
 
1.4 The Company agrees and acknowledges, and it is a condition of Completion,
that any Disbursement, shall solely be made per the terms of this Agreement and
the Acquisition Agreement.
 
1.5  The Parties agree and acknowledge, that upon receipt by the Parties
mutually selected Bank of the Release Notice signed by the Representative, the
Parties shall instruct the Bank to deliver the amount of the Disbursement from
the Main Funding, per the signed written instructions of the Company and
Med-Tech.
 
1.6  In the event the Representative reasonably determines in his sole
discretion that it is necessary or appropriate to reject the Request, the
Representative shall deliver written notice of such rejection to the Company and
Med-Tech which notice shall include the reason for such rejection;
notwithstanding the foregoing, if any Request for any Disbursement is of a type
and amount of expenditure specifically set forth in the EPC contract pursuant to
which such expenditures from the Main Funding shall be paid (to be agreed to by
the parties on or before Completion), the Representative shall not unreasonably
reject the Request for the Disbursement and withhold his/her signed Release
Notice.
 
1.7 The Parties hereby agree to appoint the person whose name is set forth on
Schedule I annexed hereto as the Representative.
 
1.8 Notwithstanding any of the foregoing, the Parties agree and acknowledge that
the Bank shall not be required to receive a signed Release Notice from the
Representative if the amount of the Disbursement in the Request does not exceed
$10,000 per Request and $50,000 for every 30 calendar days.
 
ARTICLE II
MISCELLANEOUS
 
2.1 No waiver or any breach of any covenant or provision herein contained shall
be deemed a waiver of any preceding or succeeding breach thereof, or of any
other covenant or provision herein contained. No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.
 
2.2  All notices or other communications required or permitted hereunder shall
be in writing, and shall be sent as set forth in the Acquisition Agreement and
this Agreement.
 
2.3  This Agreement shall be binding upon and shall inure to the benefit of the
permitted successors and Agreement is the final expression of, and contains the
entire agreement between, the parties with respect to the subject matter hereof
and supersedes all prior understandings with respect thereto. This Agreement may
not be modified, changed, supplemented or terminated, nor may any obligations
hereunder be waived, except by written instrument signed by the parties to be
charged or by its agent duly authorized in writing or as otherwise expressly
permitted herein.
 
2.4  Whenever required by the context of this Agreement, the singular shall
include the plural and masculine shall include the feminine. This Agreement
shall not be construed as if it had been prepared by one of the parties, but
rather as if all parties had prepared the same. Unless otherwise indicated, all
references to Articles are to this Agreement.
 
2.5  The parties hereto expressly agree that this Agreement shall be governed
by, interpreted under and construed and enforced in accordance with the laws of
the State of New York. Any action to enforce, arising out of, or relating in any
way to, any provisions of this Escrow Agreement shall only be brought in a state
or Federal court sitting in New York City.
 

 

46

--------------------------------------------------------------------------------



2.6  The Representative’s duties hereunder may be altered, amended, modified or
revoked only by a writing signed by the Company, Med-Tech and the Representative
(or his dully appointed replacement).
 
2.7  The Representative shall be obligated only for the performance of such
duties as are specifically set forth herein and may rely and shall be protected
in relying or refraining from acting on any instrument reasonably believed by
the Representative to be genuine and to have been signed or presented by the
proper party or parties. The Representative shall not be personally liable for
any act the Representative may do or omit to do hereunder as the Representative
while acting in good faith and in the absence of gross negligence, fraud and
willful misconduct, and any act done or omitted by the Representative pursuant
to the advice of the Representative’s attorneys-at-law shall be conclusive
evidence of such good faith, in the absence of gross negligence, fraud and
willful misconduct.
 
2.8  The Representative is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Representative obeys or complies with any such order,
judgment or decree, the Representative shall not be liable to any of the parties
hereto or to any other person, firm or corporation by reason of such decree
being subsequently reversed, modified, annulled, set aside, vacated or found to
have been entered without jurisdiction.
 
2.9 The Representative shall not be liable in any respect on account of the
identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver the Request, any documents contemplated by this
Agreement or the Acquisition Agreement or any documents or papers deposited or
called for thereunder in the absence of gross negligence, fraud and willful
misconduct.
 
2.10 The Representative shall be entitled to employ such legal counsel and other
experts as the Representative may deem necessary properly to advise the
Representative in connection with the Representative’s duties hereunder, may
rely upon the advice of such counsel, and may pay such counsel reasonable
compensation; provided that the costs of such compensation shall be borne by the
Representative.
 
2.11 The Representative’s responsibilities hereunder shall terminate if the
Representative shall resign by giving written notice to the Company and
Med-Tech. In the event of any such resignation, the Company, Med-Tech and the
Representative shall mutually appoint a successor Representative and the
Representative shall deliver to such successor Representative any documents held
by the Representative.
 
2.12 If the Representative reasonably requires other or further instruments in
connection with this Agreement or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.
 
2.13 It is understood and agreed that should any dispute arise with respect to
the terms of this Agreement or the Acquisition Agreement or the delivery of the
Release Notice and/or ownership or right of possession of the documents held by
the Representative hereunder, the Representative is authorized and directed in
the Representative’s sole discretion (1) to retain in the Representative’s
possession without liability to anyone all or any part of said documents until
such disputes shall have been settled either by mutual written agreement of the
parties concerned by a final order, decree or judgment or a court of competent
jurisdiction after the time for appeal has expired and no appeal has been
perfected, but the Representative shall be under no duty whatsoever to institute
or defend any such proceedings or (2) to deliver the escrow funds and any other
property and documents held by the Representative hereunder to a state or
Federal court having competent subject matter jurisdiction and located in the
City of New York in accordance with the applicable procedure therefore
 
2.14 The Company and Med-Tech agree jointly and severally to indemnify and hold
harmless the Representative and its employees, agents and representatives from
any and all claims, liabilities, costs or expenses in any way arising from or
relating to the duties or performance of the Representative hereunder or the
transactions contemplated hereby or by the Acquisition Agreement other than any
such claim, liability, cost or expense to the extent the same shall have been
determined by final, unappealable judgment of a court of competent jurisdiction
to have resulted from the gross negligence, fraud or willful misconduct of the
Representative.
 


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of date
first written above.
 
 
MED-TECH SOLUTIONS, INC.
 
 
By:__________________________________________
Name:
Title:
 
With a copy to (which shall not constitute notice):
 
 
 
 
 
 
THE FOUR RIVERS BIOENERGY COMPANY INC.
 
 
 
 
By:__________________________________________
Name:
Title:
 
With a copy to (which shall not constitute notice):
 
 
 
 
 
REPRESENTATIVE:
     
By:__________________________________________
Name:
Title:
 

 
 

 

47

--------------------------------------------------------------------------------



Exhibit X to
 
Agreement
 
RELEASE NOTICE
 
The UNDERSIGNED, pursuant to the Agreement, dated as of ________________ ___,
2007, among The Four Rivers BioEnergy Company Inc. (the “Company”), Med-Tech
Solutions, Inc. (“Med-Tech”), and the Representative signatory thereto (the
“Agreement”; capitalized terms used herein and not defined shall have the
meaning ascribed to such terms in the Agreement and the Acquisition Agreement
dated March 26, 2007 entered into by and among the Company, Med-Tech and the
signatories thereto (the “Acquisition Agreement”)), hereby notify the Bank that
the conditions precedent to the draw down, disbursement or other disposition of
the Disbursement set forth in the Agreement and the Acquisition Agreement have
been satisfied. The Representative hereby authorizes the release of the amount
of $_____________ per the Company’s and Med-Tech’s joint written instructions.
This Release Notice shall not be effective until executed by the Representative.
 
IN WITNESS WHEREOF, the undersigned has caused this Release Notice to be duly
executed and delivered as of this _____ day of _____________ 200___.
 
 
 
REPRESENTATIVE:
 
 
By:__________________________________________
Name:
Title:



 
SCHEDULE I
 


 
[________________________]
 


 


 


 


 